CREDIT AGREEMENT
 
Dated as of July 31, 2006
 
among
 
ALBEMARLE MARITIME CORP.
ARDEN MARITIME CORP.
ASIA-AMERICA OCEAN CARRIERS LTD.
BIRNAM MARITIME CORP.
BRISTOL MARITIME CORP.
CHESTER SHIPPING CORP.
DARBY NAVIGATION CORP.
DOVER MARITIME CORP.
FRANKFORT MARITIME CORP.
GLENWOOD MARITIME CORP.
HANSEN SHIPPING CORP.
HENLEY MARITIME CORP.
HUDSON MARITIME CORP.
KENSINGTON SHIPPING CORP.
NEWKIRK NAVIGATION CORP.
OLDCASTLE SHIPPING CORP.
RECTOR SHIPPING CORP.
REMSEN NAVIGATION CORP.
SHEFFIELD MARITIME CORP.
SHERMAN MARITIME CORP.
STERLING SHIPPING CORP.
STRATFORD SHIPPING CORP.
VERNON MARITIME CORP.
WINDSOR MARITIME CORP.,
as the Borrowers,


TBS INTERNATIONAL LIMITED,
 
as Holdings and as a Guarantor
 
TBS SHIPPING SERVICES INC.,
 
as Administrative Borrower
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender and
 
L/C Issuer,
 
The Other Lenders Party Hereto
 
CITIBANK, N.A.,
 
as Syndication Agent
 
WESTLB AG NEW YORK BRANCH,
 
as Documentation Agent
 
and
 
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------


ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS1
 
1.01.Defined Terms1
 
1.02.Other Interpretive Provisions34
 
1.03.Accounting Terms35
 
1.04.Rounding35
 
1.05.Times of Day35
 
1.06.Letter of Credit Amounts35
 
1.07.Currency Equivalents Generally35
 
ARTICLE II.the COMMITMENTS and Credit Extensions36
 
2.01.The Loans36
 
2.02.Borrowings, Conversions and Continuations of Loans36
 
2.03.Letters of Credit38
 
2.04.Swing Line Loans47
 
2.05.Prepayments50
 
2.06.Termination or Reduction of Commitments52
 
2.07.Repayment of Loans53
 
2.08.Interest53
 
2.09.Fees54
 
2.10.Computation of Interest and Fees55
 
2.11.Evidence of Debt55
 
2.12.Payments Generally; Administrative Agent’s Clawback56
 
2.13.Sharing of Payments by Lenders57
 
2.14.Additional Borrowers58
 
2.15.Joint and Several Liability of the Borrowers60
 
ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY61
 
3.01.Taxes61
 
3.02.Illegality63
 
3.03.Inability to Determine Rates63
 
3.04.Increased Costs64
 
3.05.Compensation for Losses65
 
3.06.Mitigation Obligations; Replacement of Lenders66
 
3.07.Survival66
 
ARTICLE IV.CONDITIONS PRECEDENT TO Credit Extensions66
 
4.01.Conditions of Initial Credit Extension66
 
4.02.Conditions to all Credit Extensions73
 
ARTICLE V.REPRESENTATIONS AND WARRANTIES74
 
5.01.Existence, Qualification and Power74
 
5.02.Authorization; No Contravention74
 
5.03.Governmental Authorization; Other Consents74
 
5.04.Binding Effect74
 
5.05.Financial Statements; No Material Adverse Effect; No Internal Control
Event75
 
5.06.Litigation75
 
5.07.No Default76
 
5.08.Ownership of Property; Liens; Investments76
 
5.09.Environmental Compliance77
 
5.10.Insurance77
 
5.11.Taxes77
 
5.12.ERISA Compliance78
 
5.13.Subsidiaries; Equity Interests; Loan Parties79
 
5.14.Margin Regulations; Investment Company Act; Public Utility Holding Company
Act79
 
5.15.Disclosure79
 
5.16.Compliance with Laws80
 
5.17.Intellectual Property; Licenses, Etc80
 
5.18.Solvency80
 
5.19.Casualty, Etc80
 
5.20.Labor Matters80
 
5.21.Collateral Documents80
 
5.22.Not “National”; Etc80
 
5.23.Ownership of Borrowers81
 
5.24.Veracity of Statements81
 
5.25.Place of Business81
 
5.26.All Subsidiaries81
 
5.27.Vessels81
 
5.28.Representations as to Foreign Obligors82
 
ARTICLE VI.AFFIRMATIVE COVENANTS83
 
6.01.Financial Statements83
 
6.02.Certificates; Other Information84
 
6.03.Notices87
 
6.04.Payment of Obligations88
 
6.05.Preservation of Existence, Etc88
 
6.06.Maintenance of Properties88
 
6.07.Maintenance of Insurance88
 
6.08.Compliance with Laws89
 
6.09.Books and Records89
 
6.10.Inspection Rights89
 
6.11.Use of Proceeds89
 
6.12.Covenant to Guarantee Obligations and Give Security89
 
6.13.Compliance with Environmental Laws92
 
6.14.Preparation of Environmental Reports93
 
6.15.Further Assurances93
 
6.16.Charters93
 
6.17.Lien and Title Searches93
 
6.18.Reserved94
 
6.19.Reserved94
 
6.20.Valuations and Inspections94
 
6.21.Recognition by Philippine Maritime Industry Authority; Etc94
 
6.22.Obligor Group Requirement94
 
6.23.Concerning the Vessels94
 
6.24.Dissolution of Entities95
 
ARTICLE VII.NEGATIVE COVENANTS95
 
7.01.Liens95
 
7.02.Indebtedness96
 
7.03.Investments97
 
7.04.Fundamental Changes99
 
7.05.Dispositions99
 
7.06.Restricted Payments100
 
7.07.Vessels101
 
7.08.Approved Manager101
 
7.09.Change in Nature of Business101
 
7.10.Transactions with Affiliates102
 
7.11.Burdensome Agreements102
 
7.12.Use of Proceeds102
 
7.13.Financial Covenants.102
 
7.14.Financing Agreements103
 
7.15.Amendments of Organization Documents, Etc103
 
7.16.Accounting Changes103
 
7.17.Prepayments, Etc. of Indebtedness103
 
7.18.Holding Company104
 
7.19.Net Present Rental Value104
 
ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES104
 
8.01.Events of Default104
 
8.02.Remedies upon Event of Default107
 
8.03.Application of Funds107
 
ARTICLE IX.ADMINISTRATIVE AGENT108
 
9.01.Appointment and Authority108
 
9.02.Rights as a Lender109
 
9.03.Exculpatory Provisions109
 
9.04.Reliance by Administrative Agent110
 
9.05.Delegation of Duties110
 
9.06.Resignation of Administrative Agent110
 
9.07.Non-Reliance on Administrative Agent and Other Lenders111
 
9.08.No Other Duties, Etc112
 
9.09.Administrative Agent May File Proofs of Claim112
 
9.10.Collateral and Guaranty Matters112
 
ARTICLE X.CONTINUING GUARANTY113
 
10.01.Guaranty113
 
10.02.Rights of Lenders114
 
10.03.Certain Waivers114
 
10.04.Obligations Independent114
 
10.05.Subrogation114
 
10.06.Termination; Reinstatement114
 
10.07.Subordination115
 
10.08.Stay of Acceleration115
 
10.09.Condition of Borrowers115
 
ARTICLE XI.MISCELLANEOUS115
 
11.01.Amendments, Etc115
 
11.02.Notices; Effectiveness; Electronic Communications117
 
11.03.No Waiver; Cumulative Remedies119
 
11.04.Expenses; Indemnity; Damage Waiver119
 
11.05.Payments Set Aside121
 
11.06.Successors and Assigns122
 
11.07.Treatment of Certain Information; Confidentiality127
 
11.08.Right of Setoff127
 
11.09.Interest Rate Limitation128
 
11.10.Counterparts; Integration; Effectiveness128
 
11.11.Survival of Representations and Warranties128
 
11.12.Severability129
 
11.13.Replacement of Lenders129
 
11.14.Governing Law; Jurisdiction; Etc129
 
11.15.Waiver of Jury Trial130
 
11.16.No Advisory or Fiduciary Responsibility131
 
11.17.USA PATRIOT Act Notice131
 
11.18.Time of the Essence132
 
11.19.ENTIRE AGREEMENT132
 
11.20.TBS Shipping Services Inc. as Administrative Borrower132
 
SCHEDULES
 
2.01(a) Commitments and Applicable Percentages
2.01(b) Appraisers
5.05 Supplement to Interim Financial Statements
5.08(b) Existing Liens
5.08(c) Owned Real Property
5.08(d)(i) Leased Real Property (Lessee)
5.08(d)(ii) Leased Real Property (Lessor)
5.08(e) Existing Investments
5.13 Subsidiaries and Other Equity Investments; Loan Parties
5.17 Intellectual Property Matters
5.27 Vessels
6.12 Guarantors
7.02 Existing Indebtedness
7.08 Approved Managers
7.11 Burdensome Agreements
11.02 Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
 
Form of


A Committed Loan Notice
B Swing Line Loan Notice
C-1 Term Note
C-2 Revolving Credit Note
D-1 Compliance Certificate
D-2 Section 7.13(b) Compliance Certificate
E Assignment and Assumption
F Borrowing Base Certificate
 
 

--------------------------------------------------------------------------------


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of July 31, 2006, among
ALBEMARLE MARITIME CORP., ARDEN MARITIME CORP., ASIA-AMERICA OCEAN CARRIERS
LTD., BIRNAM MARITIME CORP., BRISTOL MARITIME CORP., CHESTER SHIPPING CORP.,
DARBY NAVIGATION CORP., DOVER MARITIME CORP., FRANKFORT MARITIME CORP., GLENWOOD
MARITIME CORP., HANSEN SHIPPING CORP., HENLEY MARITIME CORP., HUDSON MARITIME
CORP., KENSINGTON SHIPPING CORP., NEWKIRK NAVIGATION CORP., OLDCASTLE SHIPPING
CORP., RECTOR SHIPPING CORP., REMSEN NAVIGATION CORP., SHEFFIELD MARITIME CORP.,
SHERMAN MARITIME CORP., STERLING SHIPPING CORP., STRATFORD SHIPPING CORP.,
VERNON MARITIME CORP. and WINDSOR MARITIME CORP., each a corporation organized
under the laws of the Republic of the Marshall Islands, and each other Person
that becomes a party hereto as a “Borrower” pursuant to Section 2.14 hereof
(collectively, the “Borrowers” and, each individually, a “Borrower”),
TBS INTERNATIONAL LIMITED, a corporation formed under the laws of Bermuda
(“Holdings”), TBS SHIPPING SERVICES INC., a New York corporation, as
Administrative Borrower, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, Citibank, N.A.,
as Syndication Agent, and WestLB AG, New York Branch, as Documentation Agent.
 
PRELIMINARY STATEMENTS:
 
The Borrowers have requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.  
DEFINITIONS AND ACCOUNTING TERMS
 
1.01.  Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Account Control Agreements” means, collectively, the account control agreements
or such other agreements executed from time to time by a depository bank, the
Administrative Agent, any other the other parties thereto (if any) and by the
applicable Loan Party, in form and substance satisfactory to the Administrative
Agent.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Borrower” has the meaning provided to such term in Section
11.20.
 

--------------------------------------------------------------------------------


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Administrative Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, in respect of (a) the
Term Facility, the aggregate amount of the Term Loans outstanding at such time
and (b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.
 
“Agreement” means this Credit Agreement, together with all Schedules and
Exhibits attached hereto from time to time.
 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01(a) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
2

--------------------------------------------------------------------------------


“Applicable Rate” means (a) in respect of the Term Facility and the Revolving
Credit Facility, (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(b) for the fiscal quarter ending December 31, 2006, the rates set forth in
Pricing Level II and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):
 
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate
(Letter of Credit Fee)
Base Rate
I
> 2.00:1.00
275.0
125.0
II
<2.00:1.00 but > 1.50:1.00
225.0
50.0
III
<1.50:1.00 but > 1.00:1.00
175.0
25.0
IV
< 1.00:1.00
125.0
0

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply in respect of the Term Facility and the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered.
 
“Applicable Commitment Fee Percentage” means, at any time, (a) from the Closing
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) for the fiscal quarter ending December
31, 2006, the rates set forth in Pricing Level II and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
 
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
I
> 2.00:1.00
55.0
II
<2.00:1.00 but > 1.50:1.00
50.0
III
<1.50:1.00 but > 1.00:1.00
45.0
IV
< 1.00:1.00
40.0

 
Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level I shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered.
 
3

--------------------------------------------------------------------------------


“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.28(a).
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Applicant Borrower” has the meaning specified in Section 2.14.
 
“Appraiser” means any of the ship inspectors, surveyors, consultants or sale and
purchase brokerage companies identified in Schedule 2.01(b) hereto, and any
other independent inspector, surveyor, consultant or sale and purchase ship
brokerage company that the Administrative Agent may in its sole discretion,
approve from time to time for purposes of this Agreement.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Approved Manager” means any of the ship management companies identified in
Schedule 7.08 hereto, or any other company that the Administrative Agent may, in
its sole discretion, approve from time to time as the technical manager of the
Vessels.
 
“Approved Manager’s Undertakings” means each of the undertakings to be made by
an Approved Manager in favor of the Administrative Agent in respect of a Vessel
and in form and substance satisfactory to the Administrative Agent.
 
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
4

--------------------------------------------------------------------------------


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2005, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).
 
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b).
 
“Availability” means the lesser of (a) the Loan Value, minus the Total
Outstandings and (b) the Revolving Credit Facility, minus the Total Revolving
Credit Outstandings.
 
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank of America Master Agreement” means the Master Agreement (on the 2002 ISDA
form as amended) dated as of June 28, 2005 among the Borrowers, Holdings and the
Bank of America, as amended by that certain Amendment to Master Agreement, dated
as of the Closing Date, pursuant to which the Borrowers, Holdings and Bank of
America may enter into one or more interest rate swap transactions to hedge the
Borrowers’ exposure under this Agreement to interest rate fluctuations, and
includes all transactions from time to time entered into and confirmations from
time to time exchanged under such Master Agreement, and any amending,
supplementing or replacement agreements made from time to time in respect of
such Bank of America Master Agreement.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
5

--------------------------------------------------------------------------------


“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
 
“Borrowers” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any of their Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
 
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
 
6

--------------------------------------------------------------------------------


(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
 
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
 
(d) Investments, classified in accordance with GAAP as current assets of the
Borrowers or any of their Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
7

--------------------------------------------------------------------------------


“Change of Control” means an event or series of events by which:
 
(a) the Equity Investors cease to own, directly or indirectly, and control,
collectively, at least 33 1/3% of the issued and outstanding equity securities
of Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis; or
 
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or
 
(c) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(d) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Holdings, or control over the equity securities of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such securities that such Person or Persons have the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or
 
(e) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in any Borrower or any other Guarantor.
 
8

--------------------------------------------------------------------------------


“Charter” means, with respect to each Vessel, each Philippine Charter with
respect to such Vessel and each time charter entered into from time to time by
any Charterer with respect to such Vessel.
 
“Charterer” means, with respect to any Vessel, each of the Philippine
Charterers, Holdings and Holdings’ Affiliates, but only so long as it shall
charter any Vessel.
 
“Charter Assignments” means, collectively, (i) each Philippine Charter
Assignment and (ii) each other charter assignments; in each case, in form and
substance satisfactory to the Administrative Agent, entered into between the
relevant Loan Parties, the relevant Charterer and the Administrative Agent.
 
“Classification Society” means, in respect of any Vessel, American Bureau of
Shipping, Lloyd’s Register of Shipping, Det Norske Veritas, Nippon Kaiji Kyokai
or (with respect to the Maya Princess) RINA S.p.A. or, in any case, such other
classification society as is selected by the Borrowers with the prior written
consent of the Administrative Agent.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Vessel Collateral Documents, the Account
Control Agreements, the Securities Account Control Agreements, any other
security agreements, pledge agreements, mortgages, intellectual property
security agreements or other similar agreements delivered to the Administrative
Agent pursuant to this Agreement or the other Loan Documents, any supplements
delivered in connection with any such documents, and each of the other
agreements, instruments, documents or supplements that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
 
9

--------------------------------------------------------------------------------


“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus (a) the following to
the extent deducted in calculating such Consolidated Net Income (and without
duplication): (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense and (iv) prepayment of fees and write-offs of deferred
financing fees in connection with the refinancing of the Existing Credit
Agreements, (v) consulting fees in respect of the business reengineering
incurred in the second and third fiscal quarters of the 2006 fiscal year in an
aggregate amount not to exceed $2,500,000 and (vi) net losses from the sales of
Vessels as permitted under this Agreement (in each case of or by Holdings and
its Subsidiaries for such Measurement Period) and minus (b) the following to the
extent included in calculating such Consolidated Net Income, all net gains from
the sales of Vessels as permitted under this Agreement (in each case of or by
Holdings and its Subsidiaries for such Measurement Period).
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) the result of (i) Consolidated EBITDA, less (ii) the sum of (x)
Federal, state, local and foreign income taxes paid in cash and (y) Restricted
Payments made, in each case, for the most recently completed Measurement Period,
to (b) the sum of (i) Consolidated Interest Charges for the most recently
completed Measurement Period, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money for the period of twelve (12)
consecutive months following such date of determination, but excluding any
principal payments scheduled to be made in respect of the Revolving Credit
Facility.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrowers or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which a Borrower or a Subsidiary is
a general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Borrower or such Subsidiary; provided, however, for
purposes of calculating the “Consolidated Leverage Ratio”, Consolidated Funded
Indebtedness shall not include any portion of Permitted New Vessel Construction
Indebtedness in an aggregate amount up to $75,000,000 at any time outstanding
and used to finance a multipurpose tweendeck or bulk carrier shipping vessel so
long as such vessel remains in the construction phase (i.e., such vessel has not
been delivered to Holdings or its Subsidiaries ready for fleet service and
operation).
10

--------------------------------------------------------------------------------


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest but
excluding capitalized interest on Permitted New Vessel Construction
Indebtedness) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Holdings’ equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that Holdings’ equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Period to Holdings or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to Holdings as described in
clause (b) of this proviso).
 
“Consolidated Tangible Net Worth” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
Holdings and its Subsidiaries on that date minus the Intangible Assets of
Holdings and its Subsidiaries on that date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
11

--------------------------------------------------------------------------------


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Documentation Agent” means WestLB AG, New York Branch, in its capacity as
documentation agent under any of the Loan Documents, or any successor
documentation agent.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Earnings Assignments” means, collectively, the collateral assignments of
earnings entered into by each applicable Loan Party in favor of the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
 
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement based upon or
arising out of any Environmental Law or any Environmental Permit, including,
without limitation: (a) any claim by an Governmental Authority for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (b) any claim by any third party seeking damages,
contribution, or injunctive relief arising from alleged injury or threat of
injury to health, safety or the environment.
12

--------------------------------------------------------------------------------


“Environmental Incident” means (a) any release of Hazardous Material from a
Vessel; or (b) any incident in which Hazardous Material is released from a
vessel other than the Vessels and which involves collision between a Vessel and
such other vessel or some other incident of navigation or operation, in either
case, where such Vessel or any of the Borrowers is actually or allegedly at
fault or otherwise liable (in whole or in part); or (c) any incident in which
Hazardous Material is released from a vessel other than a Vessel and where any
of the Vessels is actually or potentially liable to be arrested as a result
thereof and/or where any of the Borrowers are actually or allegedly at fault or
otherwise liable.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity Investors” means Joseph Royce, Gregg McNelis, Alkis N. Meimaris,
Lawrence Blatte and James Bayley, in each case together with their respective
spouses and natural and adopted children and any trusts created for their
exclusive benefit.
 
13

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate.
 
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
 
Eurodollar Rate =
Eurodollar Base Rate                              
1.00 - Eurodollar Reserve Percentage

Where,
 
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
14

--------------------------------------------------------------------------------


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Event of Loss” means any of the following events: (x) the actual or
constructive total loss or the agreed or compromised total loss of a Vessel; or
(y) the capture, condemnation, confiscation, requisition (excluding any
requisition for hire for a fixed period not in excess of 180 days per calendar
year), purchase, seizure or forfeiture of, or any taking of title to, a Vessel.
An Event of Loss shall be deemed to have occurred (i) in the event of an actual
loss of a Vessel, at noon Greenwich Mean Time on the date of such loss or if
that is not known on the date which such Vessel was last heard from; (ii) in the
event of damage which results in a constructive or compromised or arranged total
loss of a Vessel, at noon Greenwich Mean Time on the date of the event giving
rise to such damage; or (iii) in the case of an event referred to in clause (y)
above, at noon Greenwich Mean Time on the date on which such event is expressed
to take effect by the Person making the same. Notwithstanding the foregoing, if
the relevant Vessel shall have been returned to the relevant Borrower following
any capture, requisition or seizure referred to in clause (y) above prior to the
date upon which payment is required to be made under Section 2.05, no Event of
Loss shall be deemed to have occurred by reason of such capture, requisition or
seizure.
 
“Excluded Subsidiary” means any Subsidiary of Holdings (other than a Loan Party)
which is a single purpose entity the sole asset of which is a vessel that is not
a Vessel and the sole purpose of which is the ownership of such vessel.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrowers are located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrowers under Section 11.13),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).
 
15

--------------------------------------------------------------------------------


“Existing Bank of America Credit Facility” means that certain Credit Agreement
dated as of June 30, 2005, as amended, among Hudson Maritime Corp., Kensington
Shipping Corp., and Windsor Maritime Corp., as borrowers, and Bank of America as
lender.
 
“Existing Credit Agreements” means that certain (a) Existing Bank of America
Credit Facility; (b) Loan Agreement, dated as of March 1, 2005, among Rector
Shipping Corp., Hansen Shipping Corp., Chester Shipping Corp., Albemarle
Maritime Corp., Sherman Maritime Corp., Glenwood Maritime Corp., and Bristol
Maritime Corp., as borrowers, Westbrook Holdings, Ltd, as parent guarantor, and
AIG Commercial Equipment Finance, Inc., as lender.; (c) Amended and Restated
Credit Agreement, dated as of February 1, 2005, among Henley Maritime Corp.,
Vernon Maritime Corp., Arden Maritime Corp. and Oldcastle Shipping Corp., as
borrowers, TBS International Limited, as guarantor, the lenders party thereto
from time to time and GMAC Commercial Finance LLC, as agent; (d) Loan and
Security Agreement, dated as of December 15, 2005, among Sterling Shipping Corp.
and Remsen Navigation Corp., as borrowers, and Merrill Lynch Business Financial
Services Inc., acting through its division, Merrill Lynch Capital, as lender;
and (e) Loan and Security Agreement, dated as of August 26, 2004, among
Stratford Shipping Corp. and Sheffield Maritime Corp., as debtors, and Merrill
Lynch Business Financial Services Inc., acting through its division, Merrill
Lynch Capital, as lender; in each case as amended, amended and restated,
supplemented or otherwise modified from time to time.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to Vessels, equipment, fixed assets or real property are applied (or
in respect of which expenditures were previously incurred) to replace or repair
the equipment, fixed assets or real property in respect of which such proceeds
were received in accordance with the terms of Section 2.05(b)(v).
 
16

--------------------------------------------------------------------------------


“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
 
“Fair Market Value” means, in relation to any Vessel, the fair market value of
such vessel determined by the most recent Valuation delivered to the
Administrative Agent pursuant to any Permitted Vessel Acquisition and Section
6.20.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated June 19, 2006 among the Parent,
the Administrative Agent and the Arranger.
 
“Financing Agreement” means each loan, lease, charter, financing, conditional
sale, Guarantee or other agreement in effect from time to time and pursuant to
which Holdings or any of its Subsidiaries is obligated to pay any Indebtedness
or any rent.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
 
“Foreign Obligor” means Holdings, each Borrower or any other Loan Party that is
a Foreign Subsidiary.
 
“Foreign Plan” has the meaning specified in Section 5.12(d).
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
 
17

--------------------------------------------------------------------------------


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“GMTBS” means GMTBS Africa Line, Ltd, a Hong Kong corporation.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 11.06(h).
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
 
18

--------------------------------------------------------------------------------


“Guarantors” means, collectively, Holdings and each Subsidiary of Holdings
listed on Schedule 6.12, each other Subsidiary of Holdings that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 and each Limited Guarantor. For the avoidance of doubt, GMBTS shall
not be a Guarantor hereunder.
 
“Guaranty” means, collectively, (i) the Guaranty made by Holdings under Article
X in favor of the Secured Parties, (ii) the Guaranty made by the Guarantors in
favor of the Secured Parties, in form and substance satisfactory to the
Administrative Agent and (iii) each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
 
“Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Honor Date” has the meaning specified in Section 2.03(c).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);
 
19

--------------------------------------------------------------------------------


(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
 
(h) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Information Memorandum” means the information memorandum dated June 2006 used
by the Arranger in connection with the syndication of the Commitments.
 
“Insurance Assignments” means each of the first-priority assignments of
insurances made or to be made by a Borrower and Philippine Charterer in favor of
the Administrative Agent in respect of a Vessel and in form and substance
reasonably satisfactory to the Administrative Agent.
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
20

--------------------------------------------------------------------------------


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Administrative Borrower in its Committed Loan
Notice; provided that:
 
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
 
(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in Holdings’ and/or
its Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person or (d) the acquisition or
construction of a vessel. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
21

--------------------------------------------------------------------------------


“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISM Code” means in relation to its application to each Borrower and each Vessel
and its operation:
 
(a) ‘The International Management Code for the Safe Operation of Ships and for
Pollution Prevention’, currently known or referred to as the ‘ISM Code’, adopted
by the Assembly of the International Maritime Organisation by Resolution
A.741(18) on November 4, 1993 and incorporated on May 19, 1994 into chapter IX
of the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and
 
(b) all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organisation or any other entity with responsibility for
implementing the ISM Code, including the ‘Guidelines on implementation or
administering of the International Safety Management (ISM) Code by
Administrations’ produced by the International Maritime Organisation pursuant to
Resolution A.788(19) adopted on November 24, 1995, as the same may be amended,
supplemented or replaced from time to time.
 
“ISM Code Documentation” in relation to any Vessel includes:
 
(a) the document of compliance (DOC) and safety management certificate (SMC)
issued pursuant to the ISM Code in relation to such Vessel within the periods
specified by the ISM Code;
 
(b) all other documents and data which are relevant to the ISM Safety Management
Systems and its implementation and verification which the Administrative Agent
may reasonably require; and
 
(c) any other documents which are prepared or which are otherwise relevant to
establish and maintain such Vessel’s or the relevant Borrower’s compliance with
the ISM Code which the Administrative Agent may reasonably require.
 
“ISM Safety Management Systems” means the Safety Management System referred to
in Clause 1.4 (or any other relevant provision) of the ISM Code.
 
“ISPS Code” means, in relation to its application to each Borrower, any relevant
Approved Manager and each Vessel and its operation, the International Ship and
Port Facility Security Code constituted pursuant to resolution A.924(22) of the
IMO adopted by a Diplomatic Conference of the IMO on Maritime Security on 13
December 2002 and now set out in Chapter XI-2 of the Safety of Life at Sea
Convention (SOLAS) 1974 (as amended).
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Administrative Borrower or in favor the L/C
Issuer and relating to such Letter of Credit.
22

--------------------------------------------------------------------------------


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Administrative
Borrower and the Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
23

--------------------------------------------------------------------------------


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Limited Guarantor” means any Subsidiary of Holdings (i) which is a single
purpose entity the sole asset of which is a vessel that is not a Vessel and the
sole purpose of which is the ownership of such vessel, (ii) that has not
incurred any Permitted New Vessel Construction Indebtedness nor any Indebtedness
in connection with any Permitted Vessel Acquisition and (iii) that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 hereof.
 
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Hedge Agreement, (h) each Secured Cash Management
Agreement and (i) each other agreement, document, instrument or supplement
executed and delivered in connection with any of the foregoing from time to
time.
 
“Loan Parties” means, collectively, each Borrower and each Guarantor.
 
“Loan Value” means, at any time, 60% of the Fair Market Value of the Vessels.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrowers and their Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
 
24

--------------------------------------------------------------------------------


“Maturity Date” means (a) with respect to the Revolving Credit Facility, July
30, 2010 and (b) with respect to the Term Facility, July 30, 2010; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
 
“Maximum Available Amount” means, at any time, the lesser of (a) the sum of the
Loan Values of the Vessels at such time and (b) the sum of (i) the Revolving
Credit Facility at such time, plus (ii) the outstanding principal amount of the
Term Facility at such time.
 
“Maya Princess” means that certain Vessel, with Provisional Patente of
Navigation - 33407-PEXT; International Call Sign - 3EBT5; Length (meters) -
173.40; Breadth (meters) - 29.50; Depth (meters) - 16.00; Gross tonnage -
24,869.00; Net tonnage - 11,897.00.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multi-Party Agreement” means each of the multi-party agreements in form and
substance satisfactory to the Administrative Agent and made with respect to a
Vessel by the Borrower owning such Vessel, the Administrative Agent and each
Charterer of the Vessel (other than a Philippine Charterer) required by the
terms hereof to be a party thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a) with respect to any Disposition by Holdings or any of its Subsidiaries, or
any Extraordinary Receipt received or paid to the account of Holdings or any of
its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
Holdings or such Subsidiary in connection with such transaction and (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
 
(b) with respect to the sale or issuance of any Equity Interest by Holdings or
any of its Subsidiaries, or the incurrence or issuance of any Indebtedness by
Holdings or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by Holdings or such Subsidiary in connection
therewith.
25

--------------------------------------------------------------------------------


“Net Present Rental Value” means, as of any date, the aggregate net present
value of all Rentals payable by Holdings or any of its Subsidiaries to any
Person (other than Holdings or any of its other Subsidiaries) pursuant to any
Operating Lease or, to the extent not an Operating Lease, any charter of any
vessel that, after giving effect to any renewals or other extensions provided
therein and in the absence of any early termination, shall or would have a term
of one year or more, in each case discounted to such date at a rate of 8.00% per
annum.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).
 
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b).
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, any Secured Hedge
Agreement and/or any Secured Cash Management Agreement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“Obligor Group Requirement” means the requirement that the aggregate revenues of
the Loan Parties shall represent not less than ninety percent (90%) of the total
revenues of Holdings and its Subsidiaries for the Measurement Period most
recently ended.
 
“Operating Lease” of any Person means any lease or other arrangement conveying
the right to use personal property (including, for the avoidance of doubt,
vessels) to such Person and for which the obligation of such Person for Rentals
is not required to be capitalized on a balance sheet of the lessee in accordance
with GAAP.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
26

--------------------------------------------------------------------------------


“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Encumbrances” has the meaning specified in the Preferred Vessel
Mortgages.
 
“Permitted New Vessel Construction Indebtedness” means Indebtedness incurred
after the Closing Date by Subsidiaries of Holdings that are not Loan Parties in
connection with the construction of up to twelve (12) multipurpose tweendeck or
bulk carrier shipping vessels.
 
“Permitted Vessel Acquisition” means the acquisition of a vessel by a Subsidiary
of Holdings so long as (i) no Default or Event of Default has occurred and is
continuing or would result from such acquisition, (ii) in respect of vessels
that are to be “Vessels” hereunder, the Borrowers provide the Permitted Vessel
Acquisition Information to the Administrative Agent at least 30 days prior to
the consummation of such acquisition, (iii) in respect of vessels that will not
be “Vessels” hereunder, such vessel shall be a multipurpose tweendeck or bulk
carrier shipping vessel used in the line of business as provided in Section 7.09
hereof, (iv) any Indebtedness incurred in connection with such acquisition is
funded by the Facilities or is permitted by Section 7.02(f), and (vi) any
Investment made in connection with such acquisition is permitted by Section
7.03(j).
 
“Permitted Vessel Acquisition Information” means (i) the name or, in the case of
a newbuilding, the hull number, of such vessel, (ii) the general description and
deadweight tonnage of such vessel, (iii) the age of such vessel, or in the case
of a newbuilding, the scheduled date of delivery of such vessel, (iv) the
identify of the current owner of such vessel, or in the case of a newbuilding,
the shipyard at which such vessel was or is being built, (v) the purchase price
of such vessel paid or to be paid by a Borrower, (vi) such further information
as the Administrative Agent may require and (vii) if available, a true and
complete copy of any relevant acquisition agreement for such vessel.
 
27

--------------------------------------------------------------------------------


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Philippine Assignment” means each assignment of sub-charter and earnings made
by the Philippine Charterer of any Vessel in favor of a Borrower owning such
Vessel and in form and substance satisfactory to the Administrative Agent.
 
“Philippine Charter” means, with respect to any Vessel, each charter between a
Borrower and a Philippine Charterer relating to such Vessel.
 
“Philippine Charterer” means, with respect to any Vessel, one of Filscan
Shipping, Inc., General Charterer, Inc., Intermodal Shipping, Inc., Overseas
Bulk Transport, Inc., Sea Star Shipping Corp. and Viking International Carriers,
Inc., as applicable.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Debt” has the meaning specified in the Security Agreement.
 
“Preferred Vessel Mortgage” means a first preferred ship mortgage covering a
Vessel (or first-preferred fleet mortgages covering more than one Vessel)
executed and delivered by the Loan Party that is the owner of such Vessel, in
form and substance acceptable to the Administrative Agent, in order to assure
that the Administrative Agent for the benefit of the Secured Parties has a
perfected security interest in or lien on such Vessel, as amended, supplemented
or otherwise modified from time to time.
 
“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of Holdings have been distributed by means of an
effective registration statement under the Securities Act of 1933.
 
“Public Offering” means a public offering of the Equity Interests of Holdings
pursuant to an effective registration statement under the Securities Act of
1933.
 
“Qualified Cash” means, as of any date of determination, the amount of cash and
Cash Equivalents which is freely transferable and not subject to a Lien (other
than the Lien in favor of the Administrative Agent), pledge, security interest,
encumbrance, escrow or cash collateral arrangement or any other restriction on
its use.
 
28

--------------------------------------------------------------------------------


“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).
 
“Register” has the meaning specified in Section 11.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Rentals” means and includes, as of the date of any determination thereof, all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by a Person, as lessee or sublessee under a lease of real or personal
property, exclusive of any amounts required to be paid by such Person, directly
or indirectly (whether or not designated as rents or additional rents), on
account of maintenance, repairs, insurance, taxes and similar charges incurred
by such lessee or sublessee. Fixed rents under any so-called “percentage leases”
shall be computed solely on the basis of the minimum rents, if any, required to
be paid by the lessee regardless of sales volume or gross revenues.
 
“Replacement Covenant” has the meaning specified in Section 7.14.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, at least two Lenders
holding at least 66% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
29

--------------------------------------------------------------------------------


“Required Revolving Lenders” means, as of any date of determination, at least
two Revolving Credit Lenders holding at least 66% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
 
“Required Term Lenders” means, as of any date of determination, at least two
Term Lenders holding at least 66% of the Term Facility on such date; provided
that the portion of the Term Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or secretary of a
Loan Party or, unless otherwise explicitly provided herein, any attorney-in-fact
duly appointed by such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(a) under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
 
30

--------------------------------------------------------------------------------


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Section 7.13(b) Compliance Certificate” means a certificate substantially in
the form of Exhibit D-2.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the relevant Borrower or Guarantor and any Cash
Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank (and
including, without limitation, the Bank of America Master Agreement).
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
“Securities Account Control Agreements” means, collectively, the securities
account control agreements or such other agreements executed by a securities
intermediary, the Administrative Agent, any other the other parties thereto (if
any) and by the applicable Loan Party, in form and substance acceptable to the
Administrative Agent, from time to time.
 
31

--------------------------------------------------------------------------------


“Securities Collateral” has the meaning specified in the Securities Pledge
Agreement.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Securities Pledge Agreement” means the Securities Pledge Agreement, dated or to
be dated on or prior to the Closing Date, among certain of the Loan Parties and
the Administrative Agent, in form and substance reasonably satisfactory to the
Lenders and the Administrative Agent, and all other instruments, agreements and
documents required to be executed or delivered pursuant to the Securities Pledge
Agreement (including, without limitation, any stock powers or other appropriate
instruments of transfer delivered in connection therewith).
 
“Security Agreement” means, collectively, (i) the Master Security Agreement
(Borrowers), dated or to be dated on or prior to the Closing Date, among each of
the Borrowers and the Administrative Agent, (ii) the Master Security Agreement
(Guarantors), dated or to be dated on or prior to the Closing Date, among each
of the Guarantors (other than any Limited Guarantor) and the Administrative
Agent and (iii) each other security agreement entered into after the Closing
Date among any Subsidiary of Holdings and the Administrative Agent; in each
case, in form and substance reasonably satisfactory to the Lenders and the
Administrative Agent, and all other instruments, agreements and documents
required to be executed or delivered pursuant to a Security Agreement
(including, without limitation, any perfection certificates or collateral
certificates delivered in connection therewith).
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
32

--------------------------------------------------------------------------------


“SPC” has the meaning specified in Section 11.06(h).
 
“Sub-Charterer” means Pacific Rim Shipping Corp.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
33

--------------------------------------------------------------------------------


“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
 
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
under any of the Loan Documents, or any successor syndication agent.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
 
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01(a) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
 
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
 
34

--------------------------------------------------------------------------------


“Term Loan” means an advance made by any Term Lender under the Term Facility.
 
“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.
 
“Threshold Amount” means $2,000,000.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and (b) the payment of the
fees and expenses incurred in connection therewith.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
“Valuation” means, with respect to any Vessel, a valuation of such Vessel made
(at the expense of the Borrowers) in Dollars at any relevant time by an
Appraiser with or without physical inspection of such Vessel (as the
Administrative Agent may require in its sole discretion), on the basis of a sale
for prompt delivery for cash at arms’ length on normal commercial terms as
between a willing seller and a willing buyer, free of any existing charter or
other contracts of employment, and shall be conclusive evidence of the fair
market value of such Vessel at the date of such valuation.
35

--------------------------------------------------------------------------------


            “Vessel” means each bulk carrier or multipurpose tweendeck shipping
vessel that is identified on Schedule 5.27 (as the same may be amended from time
to time with the written consent of the Administrative Agent) and any other bulk
carrier or multipurpose tweendeck shipping vessel (and everything belonging to
each such vessel) owned by a Borrower, in each case, to the extent that the
Administrative Agent has a first priority perfected preferred vessel mortgage
under all applicable Laws in such Vessel, as determined by the Administrative
Agent in its sole discretion and such Vessel has received the highest
classification and rating for vessels of the same age and type, free of all
recommendations and notations of the Classification Society that affects such
vessel’s classification and rating by such Classification Society, unless
otherwise agreed to in writing by the Administrative Agent in the Administrative
Agent’s sole discretion; provided that with respect to any bulk carrier or
multipurpose tweendeck shipping vessel that the Borrowers desire become a Vessel
hereunder after the Closing Date, the Borrowers shall obtain the Administrative
Agent’s written consent to such vessel becoming a Vessel hereunder (which
consent may be withheld in the Administrative Agent’s sole discretion); and
provided, further, that any Vessel hereunder (i) shall be (A) bareboat chartered
by such Borrower to a Philippine Charterer and time chartered by such Philippine
Charterer to the Sub-Charterer, and (B) registered in the ownership of a
Borrower under the laws and flag of the Republic of Panama or Liberia and (ii)
shall not have been subject of an Event of Loss.
 
“Vessel Collateral Documents” means, collectively, the Preferred Vessel
Mortgages, the Earnings Assignments, the Insurance Assignments, Approved
Manager’s Undertakings, the Multi-Party Agreements, the Philippine Assignments
and in the event requested by the Administrative Agent with respect to any long
term charters, the Charter Assignments, any supplements delivered in connection
with any such documents, and each of the other agreements, instruments,
documents or supplements delivered in respect thereof.
 
1.02.  Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
36

--------------------------------------------------------------------------------


(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03.  Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
 
(b)  Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
(c)  Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 - Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
 
1.04.  Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05.  Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
37

--------------------------------------------------------------------------------


1.06.  Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
1.07.  Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
 
ARTICLE II. 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01.  The Loans. (a) The Term Borrowing. Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make a single loan to the
Borrowers on the Closing Date in an amount not to exceed such Term Lender’s Term
Commitment Percentage of the Term Facility. The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b)  The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (iii) the Total Outstandings
shall not exceed the Maximum Available Amount. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
38

--------------------------------------------------------------------------------


2.02.  Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Administrative Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Administrative
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer (other than any attorney-in-fact)
of the Administrative Borrower. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrowers are requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) if such Loan is
for a Permitted Vessel Acquisition, the Permitted Vessel Acquisition
Information. If the Administrative Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the Administrative Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Administrative Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
 
(b)  Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Administrative Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). Subject to the foregoing sentence, in the case of a Term
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Administrative Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Administrative Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.
39

--------------------------------------------------------------------------------


(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)  The Administrative Agent shall promptly notify the Administrative Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Administrative Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
 
(e)  After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than 4 Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 4 Interest Periods in effect in respect of the Revolving Credit
Facility.
 
2.03.  Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of any Borrower or Holdings, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of any Borrower or Holdings and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the Total Outstandings shall not exceed
the Maximum Available Amount. Each request by the Administrative Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
 
40

--------------------------------------------------------------------------------


(ii)  The L/C Issuer shall not issue any Letter of Credit if:
 
(A)  subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Administrative Agent has approved such expiry date; or
 
(B)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
 
(iii)  The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B)  the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C)  except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000, in the
case of a standby Letter of Credit;
 
(D)  such Letter of Credit is to be denominated in a currency other than
Dollars; or
 
(E)  a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
 
41

--------------------------------------------------------------------------------


(iv)  The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)  The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi)  The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Administrative Borrower, for and on behalf
of the Borrowers or Holdings, or Holdings, on behalf of itself, delivered to the
L/C Issuer (with a copy to the Administrative Agent and the Administrative
Borrower if delivered by Holdings) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer (other
than any attorney-in-fact) of the Administrative Borrower or Holdings, as
applicable. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Administrative Borrower and Holdings, as applicable, shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
 
42

--------------------------------------------------------------------------------


(ii)  Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Administrative Borrower or Holdings, as applicable, and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or Holdings or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.
 
(iii)  If the Administrative Borrower, on behalf of any Borrower or Holdings, or
Holdings so requests in any applicable Letter of Credit Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Administrative Borrower, such Borrower or Holdings, as applicable, shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrowers that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
43

--------------------------------------------------------------------------------


(iv)  If the Administrative Borrower, on behalf of any Borrower or Holdings, or
Holdings so requests in any applicable Letter of Credit Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the
Administrative Borrower, such Borrower or Holdings, as applicable, shall not be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrowers that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.
 
(v)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the relevant Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)  Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Administrative Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrowers, or Holdings if such Letter of Credit was issued to
for Holdings’ account, shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrowers or
Holdings, as applicable, fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrowers shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)  Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
 
44

--------------------------------------------------------------------------------


(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
 
(iv)  Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
 
(v)  Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrowers of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)  If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
45

--------------------------------------------------------------------------------


(d)  Repayment of Participations. (i) At any time after the L/C Issuer has made
a payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
 
(ii)  If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)  Obligations Absolute. The obligation of the Borrowers and Holdings to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that Holdings or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
46

--------------------------------------------------------------------------------


(iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings or its
Subsidiaries.
 
The Borrowers or Holdings, as applicable, shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Administrative Borrower’s or
Holding’s instructions, as applicable, or other irregularity, the Administrative
Borrower or Holdings, as applicable, will immediately notify the L/C Issuer. The
Borrowers and Holdings shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.
 
(f)  Role of L/C Issuer. Each Lender, Holdings and each Borrower agrees that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
47

--------------------------------------------------------------------------------


(g)  Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.
 
(h)  Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Administrative Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
(i)  Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each standby Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.
 
48

--------------------------------------------------------------------------------


(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrowers shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(k)  Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l)  Letters of Credit Issued for Holdings. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, Holdings, the Borrowers shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Each Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Holdings inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of Holdings
and from Holdings guarantee of its obligations hereunder and under the other
Loan Documents. Holdings hereby agrees and acknowledges that any and all
obligations in respect of any Letter of Credit issued for the account of
Borrowers shall be guaranteed by Holdings pursuant to Article X.
 
2.04.  Swing Line Loans. (a)  The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, (ii)
the aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations at
such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Revolving Credit Commitment and (iii) the Total
Outstandings shall not exceed the Maximum Available Amount; and provided further
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall bear interest only at a rate based on the Base
Rate. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
49

--------------------------------------------------------------------------------


(b)  Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Administrative Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer (other than any attorney-in-fact)
of the Administrative Borrower. Promptly after receipt by the Swing Line Lender
of any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers at its
office by crediting the account of the Borrowers on the books of the Swing Line
Lender in same day funds.
 
(c)  Refinancing of Swing Line Loans. (i)  Each Borrower promises to pay each
outstanding Swing Line Loan made to it on or prior to the tenth (10th) Business
Day after the drawdown date for such Swing Line Loan and shall, on the last day
of the Availability Period, repay in full the outstanding principal balance of
all Swing Line Loans outstanding. In addition, the Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrowers
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Administrative Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
 
50

--------------------------------------------------------------------------------


(ii)  If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)  If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
 
(iv)  Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.
 
(d)  Repayment of Participations. (i)  At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
 
51

--------------------------------------------------------------------------------


(ii)  If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e)  Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Administrative Borrower for interest on the Swing
Line Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
 
(f)  Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05.  Prepayments. (a)  Optional. (i)  The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Term Loan and the Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Administrative Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loan pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
in inverse order of maturity, and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.
 
(ii)  The Borrowers may, upon notice by the Administrative Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $500,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Administrative Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
52

--------------------------------------------------------------------------------


(b)  Mandatory. (i)  If any Borrower Disposes of a Vessel (other than the Maya
Princess) which result in the realization by such Person of Net Cash Proceeds,
the Borrowers shall prepay an aggregate principal amount of Loans equal to 100%
of such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clause (iv) below); provided that if
the Disposition of any such Vessel would cause the Total Outstandings to exceed
Maximum Available Amount, the Borrowers, prior to such Disposition, shall prepay
the Loans and the other Credit Extensions or pledge additional Vessels, in each
case, to eliminate such expected deficiency (with such prepayment of the Loans
and other Credit Extensions or such pledge of additional Vessels to be made in
accordance with Section 2.05(b)(iii) below).
 
(ii)  If an Event of Loss shall occur in relation to a Vessel, the Borrowers
shall prepay the aggregate principal amount of the Loans and other Credit
Extensions on the date of receipt of insurance proceeds or other compensation
attributable thereto in an amount equal to 100% of such proceeds or other
compensation (such prepayments to be applied as set forth in clause (iv));
provided, however, if the insurance proceeds or other compensation attributable
to such Event of Loss shall not have been received by the Administrative Agent
within 180 days following the date on which such Event of Loss shall be deemed
to have occurred, the Borrowers shall prepay the aggregate principal amount of
the Loans on such 180th day by an amount equal to the amount of insurance
against total loss required to be maintained in respect of such Vessel pursuant
to the Preferred Vessel Mortgage thereon.
 
(iii)  If for any reason the Total Outstandings shall exceed Maximum Available
Amount, the Borrowers shall immediately prepay the Loans and other Credit
Extensions in an aggregate amount equal to such excess (such prepayments to be
applied as set forth in clause (iv)); provided that, the Borrowers shall not be
required to make such prepayment of the Loans and other Credit Extensions so
long as (A) no Default or Event of Default shall have occurred or then be
continuing and (B) within 10 days of any such event (or, in the case of any
Disposition of a Vessel, prior to any such Disposition), (x) the Borrowers
pledge additional Vessels having an appraised Fair Market Value sufficient to
eliminate such deficiency or (y) the Borrowers cause another Subsidiary of
Holdings (which may be an Excluded Subsidiary) to join this agreement in
accordance with Section 2.14 and such Person pledges additional Vessels having
an appraised Fair Market Value sufficient to eliminate such deficiency, in each
case, such pledge to be in a manner and pursuant to documentation satisfactory
in all respects to the Administrative Agent, and to include a Valuation of such
additional Vessels and documentation and information of the type described in
Section 4.01(a)(iv), legal opinions in favor of the Administrative Agent and the
Lenders as to matters such Persons may reasonably request, certificates of
Responsible Officer’s of the applicable Loan Parties and an updated Borrowing
Base Certificate reflecting the inclusion of such additional Vessels.
 
(iv)  Each prepayment of Loans pursuant to the foregoing clauses (i), (ii) and
(iii) of this Section 2.05(b) shall be applied, first, to the Revolving Credit
Facility in the manner set forth in clause (v) of this Section 2.05(b) (other
than to Cash Collateralize the remaining L/C Obligations), second, to the Term
Facility to the principal repayment installments thereof on a pro rata basis
and, third, to the Revolving Credit Facility in the manner set forth in clause
(v), third of this Section 2.05(b) to Cash Collateralize the remaining L/C
Obligations.
 
53

--------------------------------------------------------------------------------


(v)  Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), shall be made without permanently reducing the Revolving Credit
Facility and shall be applied first, ratably to the L/C Borrowings and the Swing
Line Loans, and second, to the outstanding Revolving Credit Loans, and, third,
to Cash Collateralize the remaining L/C Obligations. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.
 
2.06.  Termination or Reduction of Commitments. (a)  Optional. The Borrowers
may, upon notice to the Administrative Agent from the Administrative Borrower,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrowers shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
 
(b)  Mandatory. The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing.
 
(c)  Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
 
54

--------------------------------------------------------------------------------


2.07.  Repayment of Loans. (a) Term Loans. The Borrowers shall repay to the Term
Lenders the aggregate principal amount of all Term Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments of the
Term Loans in accordance with the order of priority set forth in Section 2.06):
 
Date
 
Amount
 
September 30, 2006
 
$
4,687,500.00
 
December 31, 2006
 
$
4,687,500.00
 
March 31, 2007
 
$
4,687,500.00
 
June 30, 2007
 
$
4,687,500.00
 
September 30, 2007
 
$
4,687,500.00
 
December 31, 2007
 
$
4,687,500.00
 
March 31, 2008
 
$
4,687,500.00
 
June 30, 2008
 
$
4,687,500.00
 
September 30, 2008
 
$
4,687,500.00
 
December 31, 2008
 
$
4,687,500.00
 
March 31, 2009
 
$
4,687,500.00
 
June 30, 2009
 
$
4,687,500.00
 
September 30, 2009
 
$
4,687,500.00
 
December 31, 2009
 
$
4,687,500.00
 
March 31, 2010
 
$
4,687,500.00
 
June 30, 2010
 
$
4,687,500.00
 



provided, however, that the aggregate principal amount of all Term Loans
outstanding on the Maturity Date shall be due on such date.
 
(a)  Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
 
(b)  Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
55

--------------------------------------------------------------------------------


2.08.  Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
 
(b)  (i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)  If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)  Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
56

--------------------------------------------------------------------------------


2.09.  Fees. In addition to certain fees described in Sections 2.03(i) and (j):
 
(a)  Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans (but excluding any Swing
Loan Loans therefrom) and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and, in the case of the
commitment fee with respect to the Revolving Credit Facility, on the last day of
the Availability Period for the Revolving Credit Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(b)  Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)  The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
 
2.10.  Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
57

--------------------------------------------------------------------------------


2.11.  Evidence of Debt. (a)  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)  In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12.  Payments Generally; Administrative Agent’s Clawback. (a)  General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
 
58

--------------------------------------------------------------------------------


(b)  (i)  Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
 
(ii)  Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Administrative Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Appropriate Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
59

--------------------------------------------------------------------------------


(c)  Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)  Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
 
(e)  Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f)  Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
 
2.13.  Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
60

--------------------------------------------------------------------------------


(i)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii)  the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14.  Additional Borrowers. Upon the Borrowers’ election to request that
another Subsidiary of Holdings to become a Borrower hereunder (whether pursuant
to Section 2.05(b)(iii) or otherwise), then the Administrative Borrower shall,
upon not less than 10 Business Days’ notice from the Administrative Borrower to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any Subsidiary of
Holdings (an “Applicant Borrower”) as a Borrower to receive Loans and Letters of
Credit hereunder by delivering to the Administrative Agent (which shall promptly
deliver copies thereof to each Lender) a duly executed notice, which shall
specify, among other things, the notice address of such Applicant Borrower and
information of the type described in Section 11.17 with respect to the Applicant
Borrower; provided that (i) such Applicant Borrower shall be organized under the
laws of the United States (or any political subdivision thereof), the Republic
of the Marshall Islands or another jurisdiction acceptable to the Administrative
Agent and the Lenders and (ii) such Applicant Borrower (and any Vessels owned by
such Applicant Borrower) shall be subject to the approval of the Administrative
Agent in its sole discretion. The parties hereto acknowledge and agree that
prior to any Applicant Borrower becoming entitled to utilize the credit
facilities as a Borrower as provided for herein the Administrative Agent shall
have:
 
61

--------------------------------------------------------------------------------


(i)  received a duly executed and delivered an assumption agreement, in form and
substance satisfactory to the Administrative Agent, documentation of the type
described in Sections 4.01(a)(viii) and (ix) and a description of the real and
personal properties of such Subsidiary (including any vessels owned by such
Subsidiary), in detail satisfactory to the Administrative Agent,
 
(ii)  received the applicable Collateral Documents and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including (A) delivery of all Securities Collateral in and
of such Subsidiary, and other instruments of the type specified in Section
4.01(a)(iii) and (B) in the case of a Vessel, a Valuation of such Vessel and
documentation and information of the type described in Section 4.01(a)(iv)),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
real and personal properties and taken whatever action (including the recording
of Preferred Vessel Mortgages, the filing of Uniform Commercial Code financing
statements (or the equivalent in any foreign jurisdiction), the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Collateral Documents and security and pledge agreements delivered
pursuant to this Section 2.14, enforceable against all third parties in
accordance with their terms,
 
(iii)  received a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i) and (ii) above, and as to such other matters as the Administrative
Agent may reasonably request, and
 
(iv)  received an updated Borrowing Base Certificate in accordance with Section
6.02(l) reflecting the inclusion of additional Vessels and such other documents,
instruments and information (including, without limitation, information of the
type described in Section 4.01 with respect to the Applicant Borrower) as the
Administrative Agent may request.
 
Upon the satisfaction of the conditions specified herein and upon the approval
of the Administrative Agent as set forth above, an Applicant Borrower shall be
entitled to receive Loans and Letters of Credit as a Borrower hereunder, and the
Administrative Agent shall send a written notice to Administrative Borrower and
the Lenders specifying the effective date upon which the Applicant Borrower
shall constitute a Borrower for purposes hereof, whereupon each of the Lenders
agrees to permit such Applicant Borrower to receive Loans and Letters of Credit
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Loan notices or Applications may be submitted by or
on behalf of such Borrower until the date five Business Days after such
effective date
 
62

--------------------------------------------------------------------------------


2.15.  Joint and Several Liability of the Borrowers. The Obligations of the
Borrowers shall be joint and several in nature. Each Borrower hereby irrevocably
and unconditionally agrees that it is jointly and severally liable for all of
the liabilities, obligations, covenants and agreements of the Borrowers
hereunder and under the other Loan Documents, whether now or hereafter existing
or due or to become due. The obligations of the Borrowers under the Loan
Documents may be enforced by the Administrative Agent and the Lenders against
any Borrower or all Borrowers in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion. Each
Borrower hereby irrevocably waives (i) any rights of subrogation and (ii) any
rights of contribution, indemnity or reimbursement, in each case, that it may
acquire or that may arise against any other Borrower due to any payment or
performance made under this Agreement, in each case until all Obligations shall
have been fully satisfied. Without limiting the foregoing provisions of this
Section 2.15, each. Borrower acknowledges and agrees that:
 
(a)  its obligations under this Agreement shall remain enforceable against it
even though such obligations may be unenforceable or not allowable against any
other Borrower due to the existence of an insolvency proceeding involving any
other Borrower or otherwise;
 
(b)  its obligations under this Agreement are independent of the obligations of
any other Borrower, and a separate action or actions may be brought and
prosecuted against it in respect of such obligations irrespective of whether any
action is brought against any other Borrower or any other Borrower is joined in
any such action or actions;
 
(c)  it hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
 
(i)  any lack of validity or enforceability of this Agreement or any agreement
or instrument relating thereto in respect of any other Borrower;
 
63

--------------------------------------------------------------------------------


(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any other Borrower under or in respect
of this Agreement, or any other amendment or waiver of or any consent to
departure from this Agreement, in respect of any other Borrower;
 
(iii)  any change, restructuring or termination of the structure or existence of
any other Borrower;
 
(iv)  the failure of any other Person to execute or deliver any other agreement
or the release or reduction of liability of any other Person with respect to any
obligations of the Borrowers under this Agreement; or
 
(v)  any other circumstance (including any statute of limitations but other than
the Obligations having been fully satisfied) or any existence of or reliance on
any representation by any other Person that might otherwise constitute a defense
available to, or a discharge of, any other Borrower;
 
(d)  its obligations under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any such
obligations is rescinded or must otherwise be returned by any Person upon the
insolvency, bankruptcy or reorganization of any other Borrower, all as though
such payment had not been made; and
 
(e)  it hereby unconditionally and irrevocably waives any right to revoke its
joint and several liability under the Loan Documents and acknowledges that such
liability is continuing in nature and applies to all obligations of the
Borrowers under the Loan Documents, whether existing now or in the future.
 
64

--------------------------------------------------------------------------------


ARTICLE III.  
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01.  Taxes. (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrowers or Holdings hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrowers shall
be required by applicable law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers or Holdings, as the case may be, shall make such deductions and
(iii) the Borrowers or Holdings, as the case may be, shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)  Payment of Other Taxes by the Borrowers and Holdings. Without limiting the
provisions of subsection (a) above, the Borrowers and Holdings shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  Indemnification by the Borrowers and Holdings. The Borrowers and Holdings
shall, jointly and severally, indemnify the Administrative Agent, each Lender
and the L/C Issuer, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Administrative Borrowers by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(d)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers or Holdings, as the case may
be, to a Governmental Authority, the Borrowers or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
65

--------------------------------------------------------------------------------


(e)  Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrowers or Holdings, as the case may be, is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers and Holdings
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrowers, Holdings or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrowers, Holdings or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers, Holdings or the Administrative Agent as will enable the
Borrowers, Holdings or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, if any Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to such Borrower or Holdings, as the case may be,
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of such Borrower, Holdings or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Holdings
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
 
66

--------------------------------------------------------------------------------


(f)  Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or Holdings, as the case may be, or with respect to which the Borrowers or
Holdings, as the case may be, has paid additional amounts pursuant to this
Section, it shall pay to the Borrowers or Holdings, as the case may be, an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers or Holdings under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrowers or Holdings, as the case may be, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer if the Administrative Agent, such Lender or the
L/C Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers,
Holdings or any other Person.
 
3.02.  Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Administrative Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Administrative Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03.  Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Administrative Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Administrative Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
67

--------------------------------------------------------------------------------


3.04.  Increased Costs. (a) Increased Costs Generally. If any Change in Law
shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate or the L/C
Issuer;
 
(ii)  subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
(iii)  impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)  Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
68

--------------------------------------------------------------------------------


(c)  Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Administrative
Borrower shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
(d)  Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Administrative Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
3.05.  Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)  any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
 
(c)  any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
69

--------------------------------------------------------------------------------


3.06.  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrowers may replace such Lender in accordance with Section 11.13.
 
3.07.  Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
70

--------------------------------------------------------------------------------


 
ARTICLE IV.  
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01.  Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)  The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i)  executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowers;
 
(ii)  a Note executed by the Borrowers in favor of each Lender requesting a
Note;
 
(iii)  executed counterparts of each of the Collateral Documents, duly executed
by each Loan Party party thereto, together with:
 
(A)  certificates representing the Securities Collateral referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank, together with acknowledgment copies of the
filing of any Charge Over Shares that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Securities Pledge Agreement,
 
(B)  acknowledgment copies or stamped receipt copies of proper financing
statements, duly filed on or before the day of the initial Credit Extension
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement and acknowledgment copies of the filing of any Charge Over Shares that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement,
 
71

--------------------------------------------------------------------------------


(C)  completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in
clause (B) above and all other effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,
 
(D)  evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement and the Securities Pledge Agreement
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby,
 
(E)  the Account Control Agreements and the Securities Account Control
Agreement, in each case as referred to in the Security Agreement and duly
executed by the appropriate parties, and
 
(F)  evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement and the Securities Pledge Agreement has been taken (including receipt
of duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements);
 
(iv)  Preferred Vessel Mortgages, duly executed by the appropriate Loan Party,
together with:
 
(A)  evidence that the Preferred Vessel Mortgage relating to the relevant
Vessel, duly executed and delivered by the relevant Borrower and duly registered
by the Mercantile (Marine) Section of the Public Registry of the Republic of
Panama or the Office of the Deputy Commissioner of Maritime Affairs of the
Republic of Liberia in accordance with the laws of the Republic of Panama or the
Liberia, as the case may be, and such other evidence that the Administrative
Agent may deem necessary or desirable in order to create a valid first preferred
and subsisting Lien on the property described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and all filing,
documentary, stamp, intangible and recording taxes and fees have been in
connection therewith have been duly paid;
 
(B)  (x) a certificate of ownership and encumbrance (or other evidence
acceptable to the Administrative Agent) issued by the Mercantile (Marine)
Section of the Public Registry of the Republic of Panama through the Panamanian
Consul in New York stating that the relevant Vessel is owned by the relevant
Borrower and that there are on record no Liens on such Vessel except the
mortgages to be discharged on the Closing Date and those permitted under the
Loan Documents; (y) evidence that the bareboat charter registered in the name of
a Philippine Charterer of such Vessel under the laws and flag of the Republic of
the Philippines; and (z) substantially contemporaneously with the Closing Date a
certificate of ownership and encumbrance (or other evidence acceptable to the
Administrative Agent) issued by the Mercantile (Marine) Section of the Public
Registry of the Republic of Panama through the Panamanian Consul in New York,
stating that the relevant Vessel is owned by the relevant Borrower and that
there are on record no Liens on such Vessel except the Preferred Vessel Mortgage
and those permitted under the Loan Documents;
72

--------------------------------------------------------------------------------


(C)  fully executed Approved Manager’s Undertakings with respect to each of the
Preferred Vessel Mortgages;
 
(D)  a Multi-Party Agreement relating to the relevant Vessel, duly executed and
delivered by the relevant Borrower and each other Charterer of the Vessel (other
than any Philippine Charterer) that has chartered the Vessel to (1) Holdings or
any of its Affiliates or (2) another Person pursuant to a Charter that, in the
case of this clause (2), after giving effect to any renewals or other extension
provided therein and in the absence of any early termination, shall or would
have a term of more than one year, together with (A) notices in substantially
the form of Exhibit A and Exhibit B thereto duly executed by such Borrower and
each such Charterer, (B) acknowledgments in substantially the form attached to
such notices duly executed by each charterer from such Borrower or Charterer,
(C) an irrevocable power of attorney substantially in the form attached as
Exhibit C thereto duly executed by such Borrower and the relevant Philippine
Charterer with respect to such Vessel and, if executed by any party thereto
outside the Republic of the Philippines, duly consularized before a consulate of
the Republic of the Philippines in the jurisdiction of execution, (D) an undated
letter in the form of Exhibit D to the Multi-Party Agreement duly executed by
such Borrower and Philippine Charterer and (E) an acknowledgment in
substantially form of Exhibit E thereto duly executed by the Sub-Charter,
 
(E)  a Philippine Assignment relating to the relevant Vessel, duly executed and
delivered by the relevant Philippine Charterer,
 
(F)  an Earnings Assignment relating to the relevant Vessel, duly executed and
delivered by the relevant Loan Party, together with a notice of assignment in
the form attached thereto duly executed by such Loan Party,
 
(G)  an Insurance Assignment relating to the relevant Vessel, duly executed and
delivered by the relevant Borrower and the relevant Philippine Charterer,
together with a fully executed notice of assignment substantially in the form
attached thereto,
 
(H)  a copy of a certificate duly issued by the Classification Society to the
effect that the relevant Vessel has received the highest classification and
rating for vessels of the same age and type, free of all recommendations and
notations of the Classification Society that affects such Vessel’s
classification and rating by such Classification Society,
 
(I)  evidence of insurance in respect of the relevant Vessel naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is required
pursuant to the relevant Preferred Vessel Mortgage, together with a favorable
opinion from an independent insurance consultant acceptable to the
Administrative Agent on such matters relating to the insurance for the relevant
Vessel as the Administrative Agent may require,
73

--------------------------------------------------------------------------------


(J)  a Valuation dated not more than 60 days prior to the Closing Date
indicating the Fair Market Value of the relevant Vessel and issued by an
Appraiser at the expense of the Borrowers,
 
(K)  evidence that the relevant Vessel will, as from the relevant funding date,
be managed by an Approved Manager on terms acceptable to the Administrative
Agent, together with:
 
  copies of the document of compliance (DOC) and safety management certificate
(SMC) referred to in paragraph (a) in the definition of “ISM Code
Documentation”, certified as true and in effect by the relevant Borrower and
such Approved Manager, and
 
  copies of such ISM Code Documentation as the Administrative Agent may by
written notice to the relevant Borrower has requested not later than two days
before the relevant funding date, certified as true and complete in all material
respects by the relevant Borrower and such Approved Manager,
 
(L)  as to each Charterer of a relevant Vessel that is not a Loan Party,
including each Philippine Charterer of such Vessel,
 
  certified copies of the resolutions of the board of directors (and
shareholders, if necessary) of such Charterer approving the Loan Documents to
which it is or is to be a party and the other documents to be delivered by it
thereunder, and of all documents evidencing other necessary corporation action
and governmental approvals of such Charterer with respect to the Loan Documents
to which it is or is to be a party and the other documents to be delivered by it
thereunder,
 
  a certificate of the secretary or an assistant secretary or treasurer of such
Charterer certifying the names and true signatures of the respective officers of
each such Charterer authorized to sign the Loan Documents which it is or is to
be a party and the other documents delivered by it thereunder,
 
  a copy of the Organization Documents of such Charterer, certified (as of a
date reasonably near such funding date) by the secretary or assistant secretary
of such Charterer as being true ad correct copy thereof, and
74

--------------------------------------------------------------------------------


  a letter from Cardillo & Corbett accepting appointment as process agent for
such Charterer,
 
(M)  all other Vessel Collateral Documents,
 
(N)  evidence of the completion of all other registrations, recordings and
filings of, or with respect to, the Collateral Documents executed in connection
with the making of the relevant Borrowing that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the Liens created
thereby, including under the UCC, and
 
(O)  such other documents or certificates relating to the relevant Vessel, or
operation thereof, as may be requested by the Administrative Agent;
 
(v)  [Reserved];
 
(vi)  the Amendment to Bank of America Master Agreement, duly executed and
delivered by the Borrowers, Holding and the Administrative Agent;
 
(vii)  a letter from Cardillo & Corbett accepting appointment as process agent
for each Borrower and Guarantor;
 
(viii)  such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(ix)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Borrower and each other Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
 
(x)  a favorable opinion of Cardillo & Corbett, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to matters concerning
the Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;
75

--------------------------------------------------------------------------------


(xi)  a favorable opinion of Conyers Dill & Pearman, Patton, Moreno & Asvat,
SyCip Salazar Hernandez & Gatmaitan, local counsel to the Loan Parties in
Bermuda, Panama and the Philippines and, in respect of SyCip Salazar Hernandex &
Gatmaitan, local counsel to the Philippine Charterers, in each case, addressed
to the Administrative Agent and each Lender, as to matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
 
(xii)  a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(xiii)  a certificate signed by a Responsible Officer of the Borrowers and
Holdings certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) a calculation of the pro forma Consolidated Leverage Ratio,
after giving effect to the Borrowings made on the Closing Date and utilizing the
Consolidated EBITDA for the four fiscal quarter period ended June 30, 2006,
shall not be more than 1.75:1.00 as provided in Section 4.01(f) below;
 
(xiv)  certificate attesting to the Solvency of each Loan Party before and after
giving effect to the Transaction, from the chief financial officer of Holdings;
 
(xv)  evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;
 
(xvi)  a Borrowing Base Certificate duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Administrative
Borrower relating to the initial Credit Extension;
 
(xvii)  the field audits, appraisals and other reports reasonably requested by
the Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent;
76

--------------------------------------------------------------------------------


(xviii)  a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrowers ended June 30, 2006, signed by chief executive
officer, chief financial officer, treasurer or controller of the Holdings;
 
(xix)  evidence that the Existing Credit Agreements have been, or concurrently
with the Closing Date are being, terminated and all Liens securing obligations
under the Existing Credit Agreements have been, or concurrently with the Closing
Date are being, released; and
 
(xx)  such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.
 
(b)  (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
 
(c)  The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel) to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts among the Borrowers and the Administrative
Agent).
 
(d)  The Closing Date shall have occurred on or before August 30, 2006.
 
(e)  The Lenders shall have completed a due diligence investigation of Holdings
and its respective Subsidiaries in scope, and with results, satisfactory to the
Lenders, and shall have been given such access to the management records, books
of account, contract and properties of Holdings and its Subsidiaries and shall
have received such financial, business and other information regarding each of
the foregoing Persons and businesses as they shall have requested. All of the
information made available to the Administrative Agent prior to date of
Commitment Letter shall be complete and correct in all material respects; and no
changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding Holdings and its Subsidiaries or the Transaction after
June 19, 2006 that (A) either individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect or (B) purports to adversely
affect the Facilities or any other respect of the Transaction, nothing shall
have come to the attention of the Lenders during the course of such due
diligence investigation to lead them to believe (i) that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect and (ii) that the Transaction will have a Material Adverse Effect.
 
77

--------------------------------------------------------------------------------


(f)  Holdings and its Subsidiaries shall have a pro forma Consolidated Leverage
Ratio of not more than 1.75:1.00 after giving effect to the Borrowings made on
the Closing Date and utilizing the Consolidated EBITDA for the four fiscal
quarter period ended June 30, 2006.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02.  Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a)  The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.
 
(b)  No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c)  The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
(d)  The making of such Credit Extension shall not contravene any Law applicable
to any Lender or any Loan Party.
 
(e)  The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender through the Administrative Agent may reasonably
request.
78

--------------------------------------------------------------------------------


(f)  The Total Outstandings at such time (after giving effect to such Credit
Extension) shall not exceed the Maximum Available Amount at such time.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Administrative Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02 have
been satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.  
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and each of the Borrowers represents and warrants to the
Administrative Agent and the Lenders that:
 
5.01.  Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.
 
5.02.  Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
79

--------------------------------------------------------------------------------


5.03.  Governmental Authorization; Other Consents. Except for the registration
of the Preferred Vessel Mortgages and the filing of proper financing statements
in respect of the Multi-Party Agreements, the Philippine Assignments and the
Earnings Assignments, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
 
5.04.  Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05.  Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)  The unaudited consolidated balance sheets of Holdings and its Subsidiaries
dated March 31, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of Holdings and its consolidated Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.
80

--------------------------------------------------------------------------------


(c)  Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d)  To the best knowledge of Holdings, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of Holdings and its Subsidiaries on a consolidated basis.
 
(e)  [Reserved].
 
(f)  The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrowers’ best estimate of its future financial condition and
performance.
 
5.06.  Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, any Charter of any
Vessel or the consummation of the Transaction, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
 
5.07.  No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08.  Ownership of Property; Liens; Investments.
 
(a)  Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
81

--------------------------------------------------------------------------------


(b)  Schedule 5.08(b) sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Subsidiaries, showing
as of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.
 
(c)  Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.
 
(d)  (i)Schedule 5.08(d)(i) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessee, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such lease is the legal, valid and binding obligation
of the lessor thereof, enforceable in accordance with its terms.
 
(ii)  Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.
 
(e)  Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
 
5.09.  Environmental Compliance. (a)  The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
82

--------------------------------------------------------------------------------


(b)  None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.
 
(c)  Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
 
(d)  No Environmental Incident has occurred.
 
5.10.  Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.
 
5.11.  Taxes. Holdings and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
83

--------------------------------------------------------------------------------


5.12.  ERISA Compliance. (a)  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Holdings and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
 
(b)  There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.
 
(d)  With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):
 
(i)  any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;
 
(ii)  the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
 
(iii)  each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
84

--------------------------------------------------------------------------------


5.13.  Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrowers have been validly issued, are
fully paid and non-assessable and are owned by Holdings in the amounts specified
on Part (c) of Schedule 5.13 free and clear of all Liens except those created
under the Collateral Documents. Set forth on Part (d) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(a)(viii) is a true
and correct copy of each such document, each of which is valid and in full force
and effect.
 
5.14.  Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. (a)  No Borrower is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
 
(b)  None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company”, as such terms are defined in
the Public Utility Holding Company Act of 2005, and neither Holdings or any of
its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
 
5.15.  Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
85

--------------------------------------------------------------------------------


5.16.  Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17.  Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 5.17 sets forth a
complete and accurate list of all such IP Rights owned or used by each Loan
Party and each of its Subsidiaries. To the best knowledge of the Borrowers, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrowers, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.18.  Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19.  Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.20.  Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Holdings or any of its
Subsidiaries as of the Closing Date and neither Holdings nor any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
 
5.21.  Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
86

--------------------------------------------------------------------------------


5.22.  Not “National”; Etc. None of the Loan Parties or their Subsidiaries is a
national of any “designated foreign country”, within the meaning of the Foreign
Asset Control Regulations or the Cuban Asset Control Regulations of the U.S.
Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended, (the "Foreign
Assets Control Regulations") for any regulations or rulings issued thereunder.
None of the requesting or borrowing of the Loans, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. §1 et seq., as
amended) (the "Trading With the Enemy Act") or any Foreign Asset Control
Regulations or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to (a)
Executive Order 13224 of September 21, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the
Loan Parties or any of their Subsidiaries or other Affiliates (a) is or will
become a "blocked person" as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such "blocked person;" provided, however, that a Vessel may be located, operated
or used in the territorial waters of any jurisdiction with respect to which the
government of the United States of America has issued trade restrictions to the
extent that the owner and/or operator of the Vessel, (x) as required by
applicable law, has obtained all required valid and effective licenses and
permits from all United States governmental authorities permitting the location,
operation and/or use of such Vessel in such jurisdiction and (y) operated such
Vessel in strict compliance with such licenses and permits, and otherwise in
accordance with applicable law.
 
5.23.  Ownership of Borrowers. All of the outstanding capital stock of each of
the Borrowers and all other ownership interests and rights to acquire ownership
interests in the Borrowers is, directly or indirectly, owned and controlled by
Holdings.
 
5.24.  Veracity of Statements. No representation, warranty or statement made or
certificate, document or financial statement provided by any Loan Party or any
of Holdings’ Subsidiaries, in or pursuant to this Agreement or any Loan
Document, or in any other document furnished in connection therewith, is untrue
or incomplete in any material respect or contains any misrepresentation of a
material fact or omits to state any material fact necessary to make any such
statement herein or therein not misleading.
 
5.25.  Place of Business. The registered office of each Borrower is Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH
96960. Each Borrower is located (within the meaning of Section 9-307 of the UCC)
and has its chief executive office in the Republic of the Marshall Islands.
 
5.26.  All Subsidiaries. The Loan Parties (other than Holdings) constitute all
of the Subsidiaries of Holdings other than the Excluded Subsidiaries.
87

--------------------------------------------------------------------------------


5.27.  Vessels. (a)  Schedule 5.27 (as the same may be amended from time to time
with the written consent of the Administrative Agent) attached hereto lists (i)
the name and hull number of each Vessel owned by each Loan Party, (ii) the
general description and deadweight tonnage of such vessel, (iii) the age of such
vessel, (iv) the identify of the current registered owner of such vessel, (v)
the purchase price of such vessel, (vi) the jurisdiction in which such Vessel is
registered, (vii) the certification number of such Vessel and the Classification
Society providing such certification number and (viii) the Fair Market Value of
each Vessel.
 
(b)  Each such Vessel identified on Schedule 5.27 (as the same may be amended
from time to time with the written consent of the Administrative Agent) is:
classified in the highest class for vessels of the same age and type by a
Classification Society, as required to be maintained in order to operate in each
type of service performed by such Vessel in Borrowers’ business and is in class
without recommendation.
 
(c)  Each Vessel and the use and operation thereof complies with all applicable
requirements of the maritime laws and regulations of the jurisdiction in which
such Vessel is registered and all international conventions applicable thereto,
including, without limitation, any applicable citizenship requirements.
 
(d)  Each Vessel is covered by hull and machinery, protection and indemnity, war
risk, loss of earnings and excess liability insurance in accordance with the
requirements of the applicable Preferred Vessel Mortgage relating thereto.
 
5.28.  Representations as to Foreign Obligors. Each of Holdings, the Borrowers
and each other Foreign Obligor represents and warrants to the Administrative
Agent and the Lenders that:
 
(a)  Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
 
88

--------------------------------------------------------------------------------


(b)  The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.
 
(c)  There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.
 
(d)  The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
 
89

--------------------------------------------------------------------------------


ARTICLE VI.  
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Holdings (except in the case of the covenant
set forth in Section 6.05) and the Borrowers shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:
 
6.01.  Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (commencing with the fiscal year ending December 31,
2006), a consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement and (ii)
if required under Sarbanes-Oxley, an opinion of such Registered Public
Accounting Firm independently assessing Holdings’ internal controls over
financial reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB
Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses as to which the Required
Lenders do not object;
 
(b)  as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (commencing
with the fiscal quarter ending September 30, 2006), a consolidated balance sheet
of Holdings and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of Holdings’ fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of Holdings as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;
 
(c)  [Reserved].
 
(d)  as soon as available, but in any event at least 15 days before the end of
each fiscal year of Holdings, an annual business plan and budget of Holdings and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of Holdings, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of Holdings and its Subsidiaries on a quarterly basis
for the immediately following fiscal year.
90

--------------------------------------------------------------------------------


As to any information contained in materials furnished pursuant to Section
6.02(d), Holdings shall not be separately required to furnish such information
under Section 6.01(a) or (b) above, but the foregoing shall not be in derogation
of the obligation of Holdings to furnish the information and materials described
in Sections 6.01(a) and (b) above at the times specified therein.
 
6.02.  Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)  concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
 
(b)  concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, Holdings shall
also provide, if necessary for the determination of compliance with Sections
6.22 and 7.13, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;
 
(c)  as soon as available, but in any event within 20 days after the end of each
month, a duly completed Section 7.13(b) Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings demonstrating and evidencing compliance with the financial covenant
contained in Section 7.13(b), together with supporting information relating
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;
 
(d)  promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
 
(e)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Holdings, and copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
 
(f)  promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(g)  as soon as available, but in any event within 30 days after the end of each
fiscal year of Holdings, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;
91

--------------------------------------------------------------------------------


(h)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(i)  not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other
event that could materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect and, from time to
time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
 
(j)  promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit or the
occurrence of any Environmental Incident that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Preferred Vessel Mortgages to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law;
 
(k)  as soon as available, but in any event within 30 days after the end of each
fiscal year of Holdings, (i) a report supplementing Schedules 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all owned and leased
real property disposed of by any Loan Party or any Subsidiary thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all real property acquired or leased during such fiscal
year and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing Schedule 5.17, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to any Loan Party or any Subsidiary thereof during such
fiscal year and (B) a list of all patent applications, trademark applications,
service mark applications, trade name applications and copyright applications
submitted by any Loan Party or any Subsidiary thereof during such fiscal year
and the status of each such application; and (C) a report supplementing
Schedules 5.08(e) and 5.13 containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, and (iii) a certificate of Holdings executed by a
Responsible Officer (other than any attorney-in-fact) setting forth the Fair
Market Value of each Vessel as of such fiscal year end and attaching the most
recent Valuation made pursuant to Section 6.20 with respect to each Vessel as of
such date, together with a supplement to Schedule 5.27 setting forth the
information required under Section 5.27, such certificate and supplement to be
in a form reasonably satisfactory to the Administrative Agent;
 
92

--------------------------------------------------------------------------------


(l)  the Valuations at the times specified in Sections 2.05(b)(iii), 2.14 and
6.20;
 
(m)  concurrently with the delivery of any Valuation referred to in Section
6.02(l), a Borrowing Base Certificate as of such date, as at the end of such
fiscal year or as of the date of such change, as the case may be, duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Administrative Borrower; and
 
(n)  promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on Holdings’ and/or the Borrowers’ behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrowers
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrowers to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrowers shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrowers shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”). Each Borrower hereby agrees that so long
as such Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to such Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
93

--------------------------------------------------------------------------------


6.03.  Notices. Promptly notify the Administrative Agent and each Lender:
 
(a)  of the occurrence of any Default;
 
(b)  of any default (howsoever defined) under or any expiration, termination,
renewal (whether automatic or otherwise) or amendment of any documents with
respect to any Philippine Charter;
 
(c)  of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;
 
(d)  of the occurrence of any ERISA Event;
 
(e)  of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
 
(f)  of the determination by the Registered Public Accounting Firm providing the
opinion required under Section 6.01(a)(ii) (in connection with its preparation
of such opinion) or Holdings’ determination at any time of the occurrence or
existence of any Internal Control Event; and
 
(g)  of the occurrence of any Disposition of any Vessel or Event of Loss for
which the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05.
 
Each notice pursuant to Section 6.03 (other than Section 6.03(f) or (g)) shall
be accompanied by a statement of a Responsible Officer (other than any
attorney-in-fact) of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
 
94

--------------------------------------------------------------------------------


6.04.  Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Holdings or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
6.05.  Preservation of Existence, Etc. (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06.  Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07.  Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Holdings, insurance (including, without
limitation, protection and indemnity insurance) with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
 
6.08.  Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including all Environmental Laws, the ISM Code and the
ISPS Code) and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
95

--------------------------------------------------------------------------------


6.09.  Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings or such Subsidiary, as the case may be.
 
6.10.  Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowers; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.
 
6.11.  Use of Proceeds. Use the proceeds of the Credit Extensions for (i)
general corporate purposes not in contravention of any Law or of any Loan
Document (ii) to refinance the Existing Credit Agreements and (iii) to finance
Permitted Vessel Acquisitions.
 
6.12.  Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any direct or indirect Subsidiary (other than any
Excluded Subsidiary which is addressed in clause (c) below but subject to
Section 2.14 hereof) by any Loan Party, then the Borrowers shall, at the
Borrowers’ expense:
 
(i)  promptly, and in any event within five (5) days after such formation or
acquisition, (A) cause such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance satisfactory to the Administrative Agent, guaranteeing the other
Loan Parties’ obligations under the Loan Documents, and (B) furnish to the
Administrative Agent (x) documentation of the type described in Sections
4.01(a)(viii) and (ix) and (y) a description of the real and personal properties
of such Subsidiary (including any vessels owned by such Subsidiary), in detail
satisfactory to the Administrative Agent,
 
(ii)  promptly, but in any event, within 10 days after such formation or
acquisition, (A) cause such Subsidiary and each direct and indirect parent of
such Subsidiary (if it has not already done so) to duly execute and deliver to
the Administrative Agent the applicable Collateral Documents and other security
and pledge agreements, as specified by and in form and substance satisfactory to
the Administrative Agent (including delivery of all Securities Collateral in and
of such Subsidiary, and other instruments of the type specified in Section
4.01(a)(iii)), securing payment of all the Obligations of such Subsidiary or
such parent, as the case may be, under the Loan Documents and constituting Liens
on all such real and personal properties and (B) cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
take whatever action (including the recording of Preferred Vessel Mortgages, the
filing of Uniform Commercial Code financing statements (or the equivalent in any
foreign jurisdiction), the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Collateral
Documents and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,
96

--------------------------------------------------------------------------------


(iii)  within 10 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i) and (ii) above, and as to such other matters as the Administrative
Agent may reasonably request, and
 
(iv)  as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent.
 
(b)  Upon the acquisition of any Vessel or any other property by any Loan Party
(other than a vessel that is not a Vessel), if such property, in the judgment of
the Administrative Agent, shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Borrowers shall, at the Borrowers’ expense:
 
(i)  within 5 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired (which description shall include, in the
case of a Vessel, (i) the name and hull number of each Vessel owned by such Loan
Party, (ii) the general description and deadweight tonnage of such vessel, (iii)
the age of such vessel, (iv) the identify of the current registered owner of
such vessel, (v) the purchase price of such vessel, (vi) the jurisdiction in
which such Vessel is registered, (vii) the certification number of such Vessel
and the Classification Society providing such certification number, (viii) the
Fair Market Value of such Vessel and (ix) such other information reasonably
requested by the Administrative Agent) in detail satisfactory to the
Administrative Agent,
 
(ii)  within 10 days after such acquisition, (A) cause the applicable Loan Party
to duly execute and deliver to the Administrative Agent a Preferred Vessel
Mortgage, other Vessel Collateral Documents and any applicable Collateral
Documents (as applicable and, in the case of a Vessel, including, without
limitation, documents and information of the type described in Section
4.01(a)(iv)) and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent, securing payment of
all the Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties and (B) cause the applicable Loan
Party to take whatever action (including the recording of mortgages, recording
of Preferred Vessel Mortgages, the filing of Uniform Commercial Code financing
statements (or the equivalent in any foreign jurisdiction), the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,
97

--------------------------------------------------------------------------------


(iii)  within 10 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clause (ii) above and as to
such other matters as the Administrative Agent may reasonably request, and
 
(iv)  as promptly as practicable after any acquisition of a real property,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent,
 
(c)  Subsequent to the formation or acquisition of any direct or indirect
Subsidiary that is an Excluded Subsidiary by any Loan Party, then the Borrowers
shall, at the Borrowers’ expense:
 
(i)  no later than twenty (20) days prior to the consummation of any Permitted
Vessel Acquisition, (A) cause the applicable Excluded Subsidiary to duly execute
and deliver to the Administrative Agent a Guaranty in form and substance
satisfactory to the Administrative Agent and (B) cause the applicable Loan Party
to deliver to the Administrative Agent any Securities Collateral in such
Excluded Subsidiary and any Pledged Debt with respect to such Excluded
Subsidiary, and
 
(ii)  no later than twenty (20) days prior to the consummation of any Permitted
Vessel Acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clause (i) above and as to such other matters as the
Administrative Agent may reasonably request.
 
Notwithstanding the foregoing to the contrary, if simultaneously with the
consummation of a Permitted Vessel Acquisition by any Excluded Subsidiary such
Excluded Subsidiary incurs any Permitted New Vessel Construction Indebtedness
permitted under Section 7.02(g) or incurs any Indebtedness in connection with
any Permitted Vessel Acquisition permitted under Section 7.02(f), such Excluded
Subsidiary and such Loan Party shall not be required to execute and/or deliver
the documents set forth in this clause (c).
98

--------------------------------------------------------------------------------


(d)  Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrowers shall, at the Borrowers’
expense:
 
(i)  within 10 days after such request, furnish to the Administrative Agent a
description of any Vessel, the real and personal properties of the Loan Parties
and their respective Subsidiaries in detail satisfactory to the Administrative
Agent,
 
(ii)  within 15 days after such request, duly execute and deliver, and cause
each Loan Party (if it has not already done so) to duly execute and deliver, to
the Administrative Agent any applicable Collateral Documents and other security
and pledge agreements, as specified by and in form and substance satisfactory to
the Administrative Agent (including delivery of all Securities Collateral and
Pledged Debt in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(a)(iii)), securing payment of all the Obligations of
the applicable Loan Party under the Loan Documents and constituting Liens on all
such properties,
 
(iii)  within 30 days after such request, take, and cause each Loan Party to
take, whatever action (including the recording of Preferred Vessel Mortgages,
the filing of Uniform Commercial Code financing statements (or the equivalent in
any foreign jurisdiction), the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to applicable
Collateral Documents and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms,
 
(iv)  within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
 
(v)  as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by the Borrowers and
their Subsidiaries, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
99

--------------------------------------------------------------------------------


(e)  At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, any applicable
Collateral Documents and other security and pledge agreements.
 
6.13.  Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrowers nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.14.  Preparation of Environmental Reports. At the request of the Required
Lenders from time to time, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and the Borrowers hereby grant and agree
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.
 
6.15.  Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
100

--------------------------------------------------------------------------------


6.16.  Charters. Perform and observe all the terms and provisions of each
Charter to be performed or observed by it, maintain each such Charter in full
force and effect, enforce each such Charter in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Charter such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Charter, and cause each of its Subsidiaries to do so, and
ensure that the Administrative Agent has at all times a first priority perfected
Lien on such Charter pursuant to the Charter Assignment.
 
6.17.  Lien and Title Searches. Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties or any title search results
on any Vessels, deliver to the Administrative Agent completed requests for
information listing such financing statement or title search results and all
other effective financing statements and title results filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements and title search results.
 
6.18.  Charters of Excluded Subsidiaries. Holdings and the Borrowers shall, and
shall cause each of their respective Subsidiaries to, cause each Excluded
Subsidiary to bareboat charter any vessel that is not a Vessel hereunder and
owned by such Excluded Subsidiary to a Philippine Charterer and to cause such
Philippine Charterer to thereafter time charter such vessel to a Loan Party,
provided, that in the event that such Excluded Subsidiary acquires such vessel
subject to an existing bareboat charter or time charter with a Person that is
not a Loan Party or other Affiliate or a Philippine Charterer as provided
herein, the Excluded Subsidiary may maintain such charter in effect for its
original term (and any existing renewal option provided in such charter as in
effect on the date of such acquisition of the affected vessel by such Excluded
Subsidiary). Such charter arrangements (other than those referred to in the
proviso above) shall be subject to a charter party, the terms of which are
substantially consistent with the terms of then existing Charters and are
consistent with past practices. The Administrative Borrower shall, promptly upon
the entering into any such charter agreement, deliver to the Administrative
Agent, copies, certified to be true and correct, of such charter parties.
 
6.19.  [Reserved].
 
6.20.  Valuations and Inspections. The Borrowers shall cause the Appraiser to
deliver to the Administrative Agent a Valuation of each Vessel not later than
the fifth day following each anniversary of the Closing Date and promptly upon
not less than 30 days’ prior written notice from the Administrative Agent to the
Borrowers following any Event of Default, such Valuation to have been conducted
within thirty days of such anniversary of the Closing Date or such notice, as
applicable. The Borrowers shall supply to the Administrative Agent and the
Appraiser making such Valuation such information concerning the Vessels and
their condition as the Administrative Agent or such Appraiser may require for
the purpose of making Valuations of the Vessels. The Borrowers shall permit, and
shall cause each charterer of each Vessel to permit, the Administrative Agent,
the Appraiser and their respective agents and employees to board and inspect
each Vessel in connection with each such Valuation in case at the risk and as
the sole expense of the Borrowers.
101

--------------------------------------------------------------------------------


6.21.  Recognition by Philippine Maritime Industry Authority; Etc. Each Loan
Party shall (i) deliver to the Administrative Agent, not later than 60
days following the Closing Date and following the date of delivery of any Vessel
which constitutes a Permitted Vessel Acquisition, evidence acceptable to the
Administrative Agent that the Philippine Maritime Industry Authority shall have
recognized that title to the Vessel financed or refinanced with the proceeds of
the Borrowing made on such funding date, and the status of the Preferred Vessel
Mortgage with respect such Vessel, are governed by the Republic of Panama or
such other authority as the underlying registry, (ii) cause a precautionary
notice of the Preferred Vessel Mortgage with respect to such Vessel to be made
in the bareboat registry of the Philippine Maritime Industry Authority in form
and substance acceptable to the Administrative Agent and (iii) cause any
existing precautionary notices of any preferred vessel mortgages arising under
any of the Existing Credit Agreements to be terminated in the bareboat registry
of the Philippine Maritime Industry Authority in form and substance acceptable
to the Administrative Agent.
 
6.22.  Obligor Group Requirement. Holdings and its Subsidiaries shall remain in
compliance with the Obligor Group Requirement at all times and shall take all
steps necessary or reasonably required by the Administrative Agent to
demonstrate and/or ensure compliance with this Section 6.22.
 
6.23.  Concerning the Vessels. (a)  Each of the Loan Parties shall at all times
operate each Vessel in compliance in all respects with all applicable
governmental rules, regulations and requirements pertaining to such Vessels and
in compliance in all respects with all rules, regulations and requirements of
the applicable Classification Society. The Borrowers shall keep each Vessel
registered under the laws of the Republic of Panama and Republic of Liberia and
furnish to the Administrative Agent copies of all renewals and extensions
thereof.
 
(b)  Loan Parties shall maintain each Vessel classed in the highest available
class with a Classification Society, without recommendations or exceptions of
any kind that affect such Vessel’s classification and rating by such
Classification Society, and shall provide the Administrative Agent with a
confirmation of class from the relevant Classification Society upon request.
Upon request, the Loan Parties shall furnish to the Administrative Agent and the
Lenders the certificate of each Classification Society covering each of the
Vessels listed from time to time on Schedule 5.27 attached hereto no later than
thirty (30) days after the end of each fiscal year of Holdings.
 
(c)  Each of the Loan Parties shall maintain and cause each of its Subsidiaries
to maintain, a certified copy of the relevant Preferred Vessel Mortgage,
together with a notice thereof, aboard each of the Vessels owned by it.
 
6.24.  Dissolution of Entities. On or prior to the date which is sixty (60)
calendar days following the Closing Date, the Borrowers shall deliver to the
Administrative Agent evidence of the dissolution of RAS Shipping Company,
Limited, Technotrade Limited, Compass Chartering Corp. and Azalea Shipping and
Chartering, Inc. in form, scope and substance reasonably satisfactory to the
Administrative Agent.
102

--------------------------------------------------------------------------------


ARTICLE VII.  
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Holdings (except in the case of the covenant
set forth in Section 7.04 and Section 7.14) and the Borrowers shall not, nor
shall it permit any Subsidiary to, directly or indirectly:
 
7.01.  Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code (or any analogous
statute or Law) of any jurisdiction a financing statement (or the equivalent in
any foreign jurisdiction) that names Holdings or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
 
(a)  Liens pursuant to any Loan Document;
 
(b)  Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(f), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(f);
 
(c)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
103

--------------------------------------------------------------------------------


(f)  deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); and
 
(i)  Liens securing Permitted New Vessel Construction Indebtedness permitted
under Section 7.02(g); provided that such Liens do not at any time encumber any
property other than the vessels financed by such Indebtedness, any insurance
proceeds and earnings arising directly from such vessels and any proceeds of
claims held by such Excluded Subsidiary arising directly from the use and
ownership of such vessel;
 
(j)  Liens securing Indebtedness in respect of Permitted Vessel Acquisitions
permitted under Section 7.02(f); provided that such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, any
insurance proceeds and earnings arising directly from such vessels and any
proceeds of claims held by such Excluded Subsidiary arising directly from the
use and ownership of such vessel;
 
(k)  Liens on Vessels permitted under the Preferred Vessel Mortgages, and in
respect of any Limited Guarantors and Subsidiaries of Holdings that are not Loan
Parties, Liens on vessels not constituting Vessels for wages of the crew,
including the Master of the vessel relating to the current voyage, for wages of
stevedores when employed directly by such Subsidiary, operator, the Master,
ship’s husband or agent of the vessel or for general average or salvage, and
liens not covered by insurance incurred in the ordinary course of business and
in existence for less than sixty days; and
 
(l)  Liens on moneys due or to become due to or for the account of any Loan
Party (other than a Borrower and, for the avoidance of doubt, any Limited
Guarantor) at any time arising out of the use or operation of a vessel other
than a Vessel and granted by such Loan Party to a lender in connection with the
financing.
 
104

--------------------------------------------------------------------------------


7.02.  Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)  obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates, or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(b)  Intercompany Indebtedness of Holdings or any its Subsidiaries owed to any
Subsidiary of Holdings, which Indebtedness shall (i) in the case of Indebtedness
owed to a Loan Party (other than a Limited Guarantor), constitute “Pledged Debt”
under the Security Agreement, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;
 
(c)  Indebtedness under the Loan Documents;
 
(d)  Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
 
(e)  Guarantees of (i) Holdings or any other Loan Party in respect of
Indebtedness otherwise permitted hereunder of Holdings or such Loan Party (other
than a Limited Guarantor) and (ii) any Loan Party (other than any of the
Borrowers) in respect of Indebtedness incurred by an Excluded Subsidiary to
construct or acquire a vessel that is not a Vessel hereunder under clause (f) or
(g) of this Section 7.02 and entered into by such Loan Party in favor of the
lender of such Indebtedness;
 
(f)  Indebtedness incurred to finance any Permitted Vessel Acquisition, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
result from the incurrence of such Indebtedness, (ii) prior to the incurrence of
such Indebtedness, Holdings demonstrates compliance with the Consolidated
Leverage Ratio on a trailing twelve month basis as of the most recently
completed fiscal month to the satisfaction of the Administrative Agent, (iii)
the aggregate amount of such Indebtedness does not exceed the cost or fair
market value, whichever is lower, of the applicable vessels being so financed
and (iv) such Indebtedness may only be secured by Liens permitted under Section
7.01(j);
 
105

--------------------------------------------------------------------------------


(g)  Permitted New Vessel Construction Indebtedness, provided that (i) the terms
and conditions of any such Permitted New Vessel Construction Indebtedness shall
be reasonably acceptable to the Administrative Agent, (ii) no Default or Event
of Default shall have occurred and be continuing or result from the incurrence
of such Indebtedness, (iii) prior to the incurrence of such Indebtedness,
Holdings demonstrates compliance with the Consolidated Leverage Ratio on a
trailing twelve month basis as of the most recently completed fiscal month to
the satisfaction of the Administrative Agent, (iv) the aggregate amount of such
Indebtedness does not exceed the cost or fair market value, whichever is lower,
of the applicable vessels being so financed and (v) such Indebtedness may only
be secured by Liens permitted under Section 7.01(i); and
 
(h)  so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof or would result from the incurrence thereof,
unsecured Indebtedness incurred in the ordinary course of business.
 
7.03.  Investments. Make or hold any Investments, except:
 
(a)  Investments held by Holdings and any Subsidiary of Holdings in the form of
Cash Equivalents;
 
(b)  advances to officers, directors and employees of any Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)  (i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Holdings and its Subsidiaries in any Loan Party (other than Holdings and any
Limited Guarantor), and (iii) additional Investments by Subsidiaries of Holdings
that are not Loan Parties in other Subsidiaries that are not Loan Parties;
 
(d)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e)  Guarantees permitted by Section 7.02;
 
(f)  Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e);
106

--------------------------------------------------------------------------------


(g)  Investments by a Borrower or Holdings in Swap Contracts permitted under
Section 7.02(a);
 
(h)  Investments by Holdings and its Subsidiaries in joint ventures or in other
Persons hereunder in an aggregate amount invested from the date hereof not to
exceed $10,000,000; provided, that no Default or Event of Default has occurred
and is continuing at the time any such Investment is made;
 
(i)  Investments in Subsidiaries of Holdings to provide funds for construction
of up to twelve (12) multipurpose tweendeck or bulk carrier shipping vessels,
provided that (i) no Default or Event of Default has occurred and is continuing
at the time that construction of any such vessel is commenced and (ii) any
Indebtedness incurred in connection with such Investments constitutes Permitted
New Vessel Construction Indebtedness permitted by Section 7.02(g) and (iii) the
aggregate amount of such Investments shall not exceed the cost or fair market
value, whichever is lower, of the applicable vessel being so constructed less
any Permitted New Vessel Construction Indebtedness incurred under Section
7.02(g); and
 
(j)  Investments in Subsidiaries of Holdings in connection with any Permitted
Vessel Acquisition in an aggregate amount not to exceed (i) the cost or fair
market value, whichever is lower, of the applicable vessel being so financed,
plus, (ii) costs necessary, in the reasonable business judgment of the
Borrowers, to ready such vessel for service, less (iii) any Indebtedness
incurred in connection with such Permitted New Vessel Acquisition under Section
7.02(f), provided, that no Default or Event of Default has occurred and is
continuing at the time of any such Investment is made or would result from the
making of such Investment.
 
7.04.  Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)  any Subsidiary may merge with (i) any Borrower, provided that a Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person;
 
(b)  any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Loan Party
(other than Holdings);
 
(c)  any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
107

--------------------------------------------------------------------------------


(d)  in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrowers may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of a
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person; and
 
(e)  so long as no Default has occurred and is continuing or would result
therefrom, each Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which a Borrower is
a party, such Borrower is the surviving corporation and (ii) in the case of any
such merger to which any Loan Party (other than a Borrower) is a party, such
Loan Party is the surviving corporation.
 
7.05.  Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
 
(a)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b)  Dispositions of inventory in the ordinary course of business;
 
(c)  Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)  Dispositions of property by any Subsidiary to any Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
 
(e)  Dispositions permitted by Section 7.04;
 
(f)  After delivery, any Borrower may (i) Dispose of any Vessel it owns, but
only if (A) the Net Cash Proceeds of such Disposition (except in respect of a
Disposition of the Maya Princess so long as no Default or Event of Default has
occurred and is continuing or would result from such Disposition) are applied in
accordance with the provisions of Section 2.05(b)(i) and (B) the Disposition of
such Vessel is effected pursuant to an arm’s length transaction for fair market
value, or (ii) lease or charter the Vessel it owns pursuant to a Philippine
Charter acceptable to the Administrative Agent so long as such lease or such
charter is assigned as collateral security to the Administrative Agent for the
benefit of the Secured Parties pursuant to documentation in form and substance
satisfactory to the Administrative Agent; and
 
108

--------------------------------------------------------------------------------


(g)  Disposition of assets (including, for the avoidance of doubt, vessels), but
only if (A) such Disposition is effected pursuant to an arm’s length transaction
for fair market value, and (B) the aggregate book value of all such Dispositions
in any fiscal year shall not exceed twenty percent (20%) of the book value of
the total assets of Holdings and its Subsidiaries identified on the most
recently filed 10-Q of Holdings.
 
7.06.  Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a)  each Subsidiary may make Restricted Payments to a Borrower, any
Subsidiaries of a Borrower that are Guarantors and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b)  any Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c)  the Borrowers may declare and pay cash dividends to Holdings not to exceed
an amount necessary to permit Holdings to pay (i) reasonable and customary
corporate and operating expenses (including reasonable out-of-pocket expenses
for legal, administrative and accounting services provided by third parties, and
compensation, benefits and other amounts payable to officers and employees in
connection with their employment in the ordinary course of business and to board
of director observers), (ii) franchise fees or similar taxes and fees required
to maintain its corporate existence, (iii) its proportionate share of the tax
liability of the affiliated group of corporations that file consolidated Federal
income tax returns (or that file state and local income tax returns on a
consolidated basis), and (iv) Restricted Payments permitted under paragraph (d)
of this Section 7.06; and
 
(d)  so long as no Default has occurred and is continuing or would result from
such Restricted Payment, Holdings may declare and make dividend payments or
other distributions in any fiscal year in an aggregate amount not to exceed 50%
of Consolidated Net Income for the prior fiscal year of Holdings and its
Subsidiaries; provided that prior to making any such Restricted Payment,
Holdings and its Subsidiaries shall demonstrate to the reasonable satisfaction
of the Administrative Agent pro forma compliance with the Consolidated Fixed
Charge Coverage Ratio for the most recently ended Measurement Period taking into
account the making of such Restricted Payment and the Administrative Agent shall
have received a duly completed Compliance Certificate signed by chief executive
officer, chief financial officer, treasurer or controller of the Holdings
evidencing such pro forma compliance (together with supporting calculations in
respect thereof).
 
109

--------------------------------------------------------------------------------


7.07.  Vessels. No Borrower shall permit the Vessel it owns to be chartered or
sub-chartered (A) to any Person pursuant to any bareboat charter, except by such
Borrower to a Philippine Charterer pursuant to a Philippine Charter acceptable
to the Administrative Agent and that shall have been assigned to the
Administrative Agent as collateral pursuant to a Multi-Party Agreement with
respect to such Vessel or (B) to any Person by any Charterer, except pursuant to
a Charter (1) acceptable to the Administrative Agent and that shall have been
assigned to the Administrative Agent as collateral for the obligations of the
Borrowers under this Agreement and the other Loan Documents pursuant to a
Multi-Party Agreement or, in the case of the Charter of any Vessel by a
Philippine Charterer to any Person, assigned by such Philippine Charterer to
such Borrower pursuant to a Philippine Assignment and by such Borrower to the
Administrative Agent pursuant to a Multi-Party Agreement in each case in form
and substance acceptable to the Administrative Agent, (2) to a Person other than
Holdings or any of its Affiliates that, after giving effect to any renewals or
other extensions provided there in and in the absence of any early termination,
shall or would have a term of more than one year, but less than 25 months,
provided that, not later than 60 days after the effectiveness of such Charter,
the Borrowers shall have caused such Charter to be assigned as collateral for
the obligations of the Borrowers under this Agreement and the other Loan
Documents pursuant to a Multi-Party Agreement or another document in each case
in form and substance acceptable to the Administrative Agent and a copy of such
Charter shall have been delivered to the Administrative Agent and (3) to a
person other than Holdings or any of its Affiliates that, after giving effect to
any renewals or other extensions provided therein and in the absence of any
early termination, shall or would have a term of one year or less. None of the
Obligors shall permit any Philippine Charterer to charter any Vessel to any
Person other than Pacific Rim Shipping Corp.
 
7.08.  Approved Manager. None of the Borrowers shall employ a manager of its
Vessel other than an Approved Manager, or change the terms and conditions of the
management of such Vessel other than upon such terms and conditions as the
Administrative Agent shall approve.
 
7.09.  Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
 
7.10.  Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Holdings or any of its Subsidiaries, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Holdings or such Subsidiary as would be obtainable
by Holdings or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.
 
7.11.  Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to any
Borrower or any Guarantor or to otherwise transfer property to or invest in any
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.11 or (B) at the time any Subsidiary becomes
a Subsidiary of such Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of such Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers or (iii)
of the Borrowers or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this clause (iii)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.02(f) and (g) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
110

--------------------------------------------------------------------------------


7.12.  Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.13.  Financial Covenants.
 
(a)  Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth at any time to be less than the sum of (i) $170,000,000, plus (ii) an
amount equal to 75% of the Consolidated Net Income earned in each full fiscal
quarter ending after June 30, 2006 (with no deduction for a net loss in any such
fiscal quarter) and (iii) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of Holdings and its Subsidiaries after the date hereof by
reason of the issuance and sale of Equity Interests of Holdings or any
Subsidiary (other than issuances to Holdings or a wholly-owned Subsidiary),
including upon any conversion of debt securities of Holdings into such Equity
Interests.
 
(b)  Minimum Cash Liquidity. For each calendar month ending on or after the date
hereof, Qualified Cash, plus Availability in an average daily amount during such
calendar month not less than $10,000,000.
 
(c)  Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time during any period of four fiscal quarters of Holdings and its
Subsidiaries to be greater than 2.50:1.00.
 
(d)  Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of Holdings to
be less than the ratio set forth below opposite such fiscal quarter:
 
Four Fiscal Quarters Ending
Minimum Consolidated Fixed Charge Coverage Ratio
Closing Date through September 30, 2007
1.40:1.00
December 31, 2007 and each fiscal quarter thereafter
1.50:1.00

111

--------------------------------------------------------------------------------


7.14.  Financing Agreements. If, on or after the date hereof, Holdings or any of
its Subsidiaries shall be a party to any Financing Agreement that shall include
any financial covenant, undertaking or other provision (or any thereof shall be
amended or otherwise modified), however expressed and whether stated as a ratio,
as a fixed threshold, as an event of default or otherwise, of Holdings or any of
its Subsidiaries and such provision is not contained in this Agreement or would
be more beneficial to such lender(s) than any analogous provision contained in
this Agreement (any such provision, a “Replacement Covenant”), then the Loan
Parties shall provide prompt notice thereof to the Administrative Agent and the
Lenders. Thereupon, unless waived in writing by the Administrative Agent and the
Required Lenders within five days of the Administrative Agent’s and the Lender’s
receipt of such notice, such Replacement Covenant shall be deemed incorporated
by reference into this Agreement, mutatis mutandis, as if set forth fully
herein, effective as of the later of the date of this Agreement and the date
when such Replacement Covenant became effective under the such Financing
Agreement. Thereafter, upon the request of the Administrative Agent, the Loan
Parties shall enter into any additional agreement or amendment to this Agreement
reasonably requested by the Administrative Agent or the Required Lenders
evidencing any of the foregoing. Any Replacement Covenant incorporated into this
Agreement pursuant to this Section 7.14 shall remain unchanged herein
notwithstanding any waiver or subsequent modification of such Replacement
Covenant (unless any such modification itself constitutes a Replacement
Covenant) under the applicable Financing Agreement and shall be deemed deleted
from this Agreement at such time as the applicable Financing Agreement shall be
terminated and no amounts shall be outstanding or otherwise due by Holdings or
any of its Subsidiaries thereunder.
 
7.15.  Amendments of Organization Documents, Etc. Amend any of its Organization
Documents.
 
7.16.  Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year and fiscal
quarters.
 
7.17.  Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(g).
 
7.18.  Holding Company. In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in the
Borrowers, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, and (e) activities incidental to the businesses or
activities described in clauses (a) through (d) of this Section.
 
7.19.  Net Present Rental Value. Permit Net Present Rental Value to exceed
$40,000,000 at any time.
 
112

--------------------------------------------------------------------------------


ARTICLE VIII.  
EVENTS OF DEFAULT AND REMEDIES
 
8.01.  Events of Default. Any of the following shall constitute an Event of
Default:
 
(a)  Non-Payment. The Borrowers or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)  Specific Covenants. (i) The Borrowers or any Loan Party fail to perform or
observe any term, covenant or agreement contained in any of Sections 6.01, 6.02,
6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.14, 6.16, 6.17, 6.20, 6.21, 6.22, 6.23 or
Article VII, (ii) any of the Guarantors fails to perform or observe any term,
covenant or agreement contained in the Guaranty or (iii) any of the Loan Parties
fails to perform or observe any term, covenant or agreement contained in any
Collateral Document which it is a party; or
 
(c)  Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above or, in
respect of Holdings, specified in Section 8.01(o) below) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or
 
(d)  Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or
 
(e)  Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
 
113

--------------------------------------------------------------------------------


(f)  Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g)  Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)  Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)  ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Holdings or any ERISA Affiliate under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) Holdings or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
(j)  Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
114

--------------------------------------------------------------------------------


(k)  Change of Control. There occurs any Change of Control; or
 
(l)  Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create (i) a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby or (ii) a valid indenture of first naval mortgage under the law
of the Republic of Panama on the Vessel described therein or (iii) in the case
of any Multi-Party Agreement, Philippine Assignment, Earnings Assignment or
Insurance Assignment any a valid and perfected first-priority Lien on the
Collateral purported to be covered thereby; or
 
(m)  Bank of America Master Agreement; Preferred Vessel Mortgages. Any notice of
Early Termination Date shall be given by the Administrative Agent under Section
6(a) of the Bank of America Master Agreement, or any Person entitled to do so
shall give notice of an Early Termination under Section 6(b)(iv) of the Bank of
America Master Agreement, or an Event of Default (as defined in Section 14 of
the Bank of America Master Agreement or Section 2.1 of any Preferred Vessel
Mortgage shall occur), or the Bank of America Master Agreement shall be
terminated, cancelled, suspended, rescinded or revoked or shall other wise cease
to be in full force and effect for any reason.
 
(n)  Vessels. Any action, suit, investigation, litigation or proceeding shall be
pending with respect to any Vessel in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
 
(o)  Holdings. Holdings shall, at any time:
 
(i)  Fail to (x) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.05; (y) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (z) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
(ii)  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person.
 
(iii)  Amend any of its Organization Documents.
 
(iv)  Change its name without the prior written consent of the Administrative
Agent.
115

--------------------------------------------------------------------------------


8.02.  Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)  declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c)  require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d)  exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03.  Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
116

--------------------------------------------------------------------------------


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements constituting interest rate Swap Contracts and Secured Cash Management
Agreements, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to payment of that portion of the Obligations constituting unpaid amounts
owing under any other Secured Hedge Agreements constituting commodities Swap
Contracts; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
117

--------------------------------------------------------------------------------


 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01.  Appointment and Authority. (a)  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
 
(b)  The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), potential Hedge Bank and potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02.  Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
118

--------------------------------------------------------------------------------


9.03.  Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
119

--------------------------------------------------------------------------------


9.04.  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
9.05.  Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06.  Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Administrative Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed among the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
120

--------------------------------------------------------------------------------


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
 
9.07.  Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08.  No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other titles as necessary listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09.  Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers or such other
Loan Party) shall be entitled and empowered, by intervention in such proceeding
or otherwise
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
121

--------------------------------------------------------------------------------


(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
9.10.  Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.01;
 
(b)  to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;
 
(c)  so long as Default or Event of Default has occurred and is continuing and
provided that Holdings demonstrates compliance (after giving effect to the
incurrence of the proposed Indebtedness) with the Consolidated Leverage Ratio on
a trailing twelve month basis as of the most recently completed fiscal month to
the satisfaction of the Administrative Agent, to release any Limited Guarantor
upon the incurrence of any Permitted New Vessel Construction Indebtedness
permitted under Section 7.02(g) or Indebtedness incurred in connection with any
Permitted Vessel Acquisition permitted under Section 7.02(f); and
 
122

--------------------------------------------------------------------------------


(d)  to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
ARTICLE X.  
CONTINUING GUARANTY
 
10.01.  Guaranty. Holdings hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, jointly and severally with all other Guarantors, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrowers to the Secured Parties,
arising hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
Holdings, and conclusive for the purpose of establishing the amount of the
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
 
10.02.  Rights of Lenders. Holdings consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, Holdings consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of Holdings
under this Guaranty or which, but for this provision, might operate as a
discharge of Holdings.
123

--------------------------------------------------------------------------------


10.03.  Certain Waivers. Holdings waives (a) any defense arising by reason of
any disability or other defense of the Borrowers or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
Borrowers; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) any right to proceed against the Borrowers, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Holdings expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.
 
10.04.  Obligations Independent. The obligations of Holdings hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Holdings to enforce this Guaranty whether or not the
Borrowers or any other person or entity is joined as a party.
 
10.05.  Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to Holdings in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
 
10.06.  Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrowers or Holdings is made, or any of the Secured Parties exercises its right
of setoff, in respect of the Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
Holdings under this paragraph shall survive termination of this Guaranty.
124

--------------------------------------------------------------------------------


10.07.  Subordination. Holdings hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to Holdings, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrowers to Holdings as subrogee of the Secured Parties or resulting from
Holdings’ performance under this Guaranty, to the indefeasible payment in full
in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of the Borrowers to Holdings shall be enforced and
performance received by Holdings as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
Holdings under this Guaranty.
 
10.08.  Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
Holdings or the Borrowers under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by Holdings immediately upon demand by the
Secured Parties.
 
10.09.  Condition of Borrowers. Holdings acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrowers
and any other guarantor such information concerning the financial condition,
business and operations of the Borrowers and any such other guarantor as
Holdings requires, and that none of the Secured Parties has any duty, and
Holdings is not relying on the Secured Parties at any time, to disclose to
Holdings any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (Holdings waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).
 
ARTICLE XI.  
MISCELLANEOUS
 
11.01.  Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
125

--------------------------------------------------------------------------------


(a)  waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
 
(b)  without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension without the written consent
of the Required Revolving Lenders;
 
(c)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(d)  postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;
 
(e)  reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate;
 
(f)  change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or (ii)
the order of application of any reduction in the Commitments or any prepayment
of Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii)  if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
126

--------------------------------------------------------------------------------


(g)  change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders,” without the written consent of each Lender
under the applicable Facility;
 
(h)  change (i) the definition of “Loan Value” or “Vessel” (except in connection
with the inclusion of an additional Vessel in connection with addition of a new
Borrower pursuant to the terms of Section 2.14 herein) or (ii) increase the
percentage advance rates or make any other amendments or modifications to this
Agreement which would allow additional loans or extensions of credit to be made
under this Agreement against the same Vessels or add any new asset classes
(i.e., types of property, other than vessels) to the definition of Loan Value,
in each case, without the written consent of each Lender;
 
(i)  release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
 
(j)  release all or substantially all of the value of any Guaranty, without the
written consent of each Lender; or
 
(k)  impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 11.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
127

--------------------------------------------------------------------------------


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
 
11.02.  Notices; Effectiveness; Electronic Communications. (a)  Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i)  if to Holdings, the Borrowers, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and
 
(ii)  if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)  Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
128

--------------------------------------------------------------------------------


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrowers, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrowers, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)  Change of Address, Etc. Each of Holdings, the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
129

--------------------------------------------------------------------------------


(e)  Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
11.03.  No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
11.04.  Expenses; Indemnity; Damage Waiver. (a)  Costs and Expenses. The
Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
130

--------------------------------------------------------------------------------


(b)  Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing
(including, without limitation, any Environmental Action), whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Borrowers’ or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
 
(c)  Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
131

--------------------------------------------------------------------------------


(d)  Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)  Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f)  Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
11.05.  Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
11.06.  Successors and Assigns. (a)  Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f), or (iv) to an SPC in accordance with the
provisions of Section 11.06(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
132

--------------------------------------------------------------------------------


(b)  Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)  Minimum Amounts.
 
(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)  in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)  Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii)  Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A)  the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
133

--------------------------------------------------------------------------------


(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
 
(C)  the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D)  the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
 
(iv)  Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
(v)  No Assignment to Borrowers. No such assignment shall be made to any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries.
 
(vi)  No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
134

--------------------------------------------------------------------------------


(c)  Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)  Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
 
(e)  Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
 
(f)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
135

--------------------------------------------------------------------------------


(g)  Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)  Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
(i)  Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii)
upon 30 days’ notice to the Borrowers, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
136

--------------------------------------------------------------------------------


11.07.  Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
137

--------------------------------------------------------------------------------


11.08.  Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers or any other Loan Party against any and all of the obligations
of the Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Administrative Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
11.09.  Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
11.10.  Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
138

--------------------------------------------------------------------------------


11.11.  Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12.  Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.13.  Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
 
(a)  the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
 
(b)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
 
(c)  in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
139

--------------------------------------------------------------------------------


(d)  such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
11.14 Governing Law; Jurisdiction; Etc. a)  GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN
THE NEW YORK GENERAL OBLIGATIONS LAW 5-1401).
 
            (b)  SUBMISSION TO JURISDICTION. THE BORROWERS, THE ADMINISTRATIVE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS, THE ADMINISTRATIVE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)  WAIVER OF VENUE. THE BORROWERS, THE ADMINISTRATIVE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
 
140

--------------------------------------------------------------------------------


(d)  SERVICE OF PROCESS. EACH LOAN PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 AND APPOINTS
CARDILLO & CORBETT, WITH AN OFFICE AT 29 BROADWAY, NEW YORK, NEW YORK 10006, AS
ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF COPIES OF SUMMONS AND COMPLAINTS
AND ANY OTHER PROCESS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING. IF THE
APPOINTMENT OF CARDILLO & CORBETT AS AGENT PURSUANT TO THE PRECEDING SENTENCE
SHALL AT ANY TIME CEASE TO BE EFFECTIVE AS TO ANY LOAN PARTY OR CARDILLO &
CORBETT SHALL CEASE TO HAVE AN OFFICE IN NEW YORK COUNTY, EACH LOAN PARTY SHALL
IMMEDIATELY APPOINT ANOTHER PERSON HAVING AN OFFICE IN NEW YORK COUNTY AND
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO ACCEPT SERVICE OF PROCESS ON
ITS BEHALF. THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLE CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15.  Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16.  No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrowers and Holdings each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and, the Arranger, on the other hand, and each of the
Borrowers and Holdings is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers Holdings or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Borrower
or Holdings with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Arranger has advised or is currently advising
the Borrowers, Holdings or any of their respective Affiliates on other matters)
and neither the Administrative Agent nor the Arranger has any obligation to the
Borrowers, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers,
Holdings and their respective Affiliates, and neither the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrowers and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrowers and Holdings hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty.
 
141

--------------------------------------------------------------------------------


11.17.  USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
 
11.18.  Time of the Essence. Time is of the essence of the Loan Documents.
 
11.19.  ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
11.20.  TBS Shipping Services Inc. as Administrative Borrower. Each Borrower
hereby irrevocably appoints TBS Shipping Services Inc., a New York corporation,
as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Administrative Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide Administrative Agent with all notices with respect to Credit Extensions
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and (ii) to take such action as the Administrative Borrower
deems appropriate on its behalf to obtain Credit Extensions and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Collateral of
Borrowers in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Secured Parties shall not incur liability to any Borrower as a
result thereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group. To induce the Secured Parties to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each Secured Party and hold each Secured Party harmless against any
and all liability, expense, loss or claim of damage or injury, made against the
Secured Parties by any Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Collateral of Borrowers as herein
provided, (b) the Secured Party’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Secured Parties
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to such Secured Party under this Section 11.20 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such Secured
Party.
 
142

--------------------------------------------------------------------------------


 
                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the date first above written.
 
BORROWERS:                                     ALBEMARLE MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
ARDEN MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
ASIA-AMERICA OCEAN CARRIERS LTD.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
BIRNAM MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
BRISTOL MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
CHESTER SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
DARBY NAVIGATION CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
S-1

--------------------------------------------------------------------------------


DOVER MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
FRANKFORT MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
GLENWOOD MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
HANSEN SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
HENLEY MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 


HUDSON MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
KENSINGTON SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
S-2

--------------------------------------------------------------------------------


NEWKIRK NAVIGATION CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
OLDCASTLE SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
RECTOR SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
REMSEN NAVIGATION CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
SHEFFIELD MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
SHERMAN MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
S-3

--------------------------------------------------------------------------------


STERLING SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
STRATFORD SHIPPING CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
VERNON MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
WINDSOR MARITIME CORP.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 


 
HOLDINGS: TBS INTERNATIONAL LIMITED
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 


ADMINISTRATIVE BORROWER: TBS SHIPPING SERVICES INC.
 
By: /s/ Tara DeMakes 
Name: Tara DeMakes
Title: Attorney-in-Fact
 
S-4

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
By: /s/ Todd MacNeill
Name: Todd MacNeill
Title: Vice President
 


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By: /s/ Judith A. Huckins
Name: Judith A. Huckins
Title: Vice President
 
S-5

--------------------------------------------------------------------------------




CITIBANK, N.A., as Syndication Agent and a Lender
 
By: /s/ John V. Raleigh
Name: John V. Raleigh 
Title: Senior Vice President
 


KEYBANK, N.A., as a Lender
 
By: /s/ Steven V. Vitale 
Name: Steven V. Vitale
Title: Director
 


LASALLE BANK, NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Kathleen L. Ross
Name: Kathleen L. Ross
Title: Senior Vice President
 


NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender
 
By: /s/ Michael S. Burns
Name: Michael S. Burns
Title: Senior Vice President
 


 
S-6

--------------------------------------------------------------------------------




WEBSTER BANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Barbara A. Keegan
Name: Barbara A. Keegan
Title: Senior Vice President
 


WESTLB AG, NEW YORK BRANCH, as Documentation Agent and a Lender
 
By: /s/ Caryn Suffredini 
Name: Caryn Suffredini
Title: Director
 
By: /s/ Thomas Rapp
Name: Thomas Rapp
Title: Director
 
 


S-7

--------------------------------------------------------------------------------




 
SCHEDULE 2.01(a)
 



COMMITMENTS
 
AND APPLICABLE PERCENTAGES
 
Lender
 
Term Commitment
 
Revolving Credit Commitment
 
Term Applicable Percentage
 
Revolving Credit
Applicable Percentage
 
Bank of America, N.A.
 
$
13,393,000
 
$
11,607,000
   
17.857333333
%
 
17.856923077
%
Citibank, N.A.
 
$
13,393,000
 
$
11,607,000
   
17.857333333
%
 
17.856923077
%
WestLB AG, New York Branch
 
$
13,393,000
 
$
11,607,000
   
17.857333333
%
 
17.856923077
%
KeyBank, N.A.
 
$
10,714,000
 
$
9,286,000
   
14.285333333
%
 
14.286153846
%
LaSalle Bank, National Association
 
$
10,714,000
 
$
9,286,000
   
14.285333333
%
 
14.286153846
%
North Fork Business Capital Corporation
 
$
8,036,000
 
$
6,964,000
   
10.714666667
%
 
10.713846154
%
Webster Bank National Association
 
$
5,357,000
 
$
4,643,000
   
7.142666667
%
 
7.143076923
%
Total
 
$
75,000,000
 
$
65,000,000
   
100.000000000
%
 
100.000000000
%




--------------------------------------------------------------------------------



SCHEDULE 11.02
 
ADMINISTRATIVE AGENT’S OFFICE,
 
CERTAIN ADDRESSES FOR NOTICES
 
ADMINISTRATIVE BORROWER AND EACH OF THE OTHER BORROWERS:
___________________________________
___________________________________
___________________________________
Attention:
Telephone:
Telecopier:
Electronic Mail: _______@_____
Website Address: 
U.S. Taxpayer Identification Number:______________________
 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office 
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Street Address
Mail Code:
City, State ZIP Code
Attention:
Telephone:
Telecopier:
Electronic Mail: _____________@bankofamerica.com
Account No.:
Ref: ________________
ABA# 026009593
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address
Mail Code:
City, State ZIP Code
Attention:
Telephone:
Telecopier:
Electronic Mail: _____________@bankofamerica.com


L/C ISSUER:
 
Bank of America, N.A.
Trade Operations
[Street Address]
Mail Code:
[City, State Zip Code]
Attention: 
Telephone:
Telecopier:
Electronic Mail: ________@bankofamerica.com
 
SWING LINE LENDER:
Bank of America, N.A.
Street Address
Mail Code:
City, State ZIP Code
Attention:
Telephone:
Telecopier:
Electronic Mail: _____________@bankofamerica.com
Account No.:
Ref: ________________
ABA# 111000012



--------------------------------------------------------------------------------

